SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. INTERIM FINANCIAL STATEMENTS Balance Sheets As of September 30, 2013 and December 31, 2012 (Expressed in thousands of Brazilian Reais) Assets Note 09/30/2013 12/31/2012 Current assets Cash and cash equivalents 4,835,170 8,974,320 Investment securities 4 612,489 476,607 Trade and other receivables 4,341,420 4,268,013 Inventories 5 2,586,540 2,466,341 Taxes receivable 102,755 116,498 Assets held for sale - 4,086 12,478,374 16,305,865 Non-current assets Investment securities 4 242,556 249,379 Trade and other receivables 2,086,933 1,855,013 Deferred tax assets 6 1,737,679 1,428,180 Taxes receivable 10,843 12,316 Employee benefits 25,480 25,480 Investments in associates 7 20,903 24,012 Property, plant and equipment 8 13,086,251 12,351,284 Intangible assets 3,112,286 2,936,101 Goodwill 9 26,817,669 26,645,245 47,140,600 45,527,010 Total assets 59,618,974 61,832,875 The accompanying notes are an integral part of these interim financial statements. Balance Sheets (continued) As of September 30, 2013 and December 31, 2012 (Expressed in thousands of Brazilian Reais) Equity and Liabilities Note 09/30/2013 12/31/2012 Current liabilities Trade and other payables 8,845,574 13,579,337 Interest-bearing loans and borrowings 10 897,854 837,772 Bank overdrafts 927 123 Income tax and social contribution payable 664,396 972,556 Provisions 11 136,029 137,452 10,544,780 15,527,240 Non-current liabilities Trade and other payables 3,412,771 3,063,988 Interest-bearing loans and borrowings 10 2,101,849 2,305,957 Deferred tax liabilities 6 1,547,059 1,367,708 Provisions 11 452,120 518,076 Employee benefits 1,874,796 1,780,908 9,388,595 9,036,637 Total liabilities 19,933,375 24,563,877 Equity 12 Share capital 56,983,341 249,061 Reserves 56,820,858 51,649 Comprehensive income (75,791,596) 24,905,890 Retained earnings 621,374 - Equity attributable to equity holders of Ambev 38,633,977 25,206,600 Non-controlling interests 1,051,622 12,062,398 Total equity and liabilities 59,618,974 61,832,875 The accompanying notes are an integral part of these interim financial statements. Income Statements For the nine and three-month period ended September 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Net sales 14 23,738,542 22,097,139 8,462,603 8,036,022 Cost of sales (8,123,597) (7,371,094) (2,834,847) (2,667,728) Gross profit 15,614,945 14,726,045 5,627,756 5,368,294 Sales and marketing expenses (6,070,969) (5,374,761) (1,999,915) (1,821,806) Administrative expenses (1,103,885) (1,193,677) (352,498) (519,477) Other operating income/(expenses) 15 1,018,498 559,246 394,301 251,529 Share of results of associates 7 5,677 91 3,892 32 Income from operations before special items 9,464,266 8,716,944 3,673,536 3,278,572 Special items 16 (13,175) (36,410) (6,930) (9,636) Income from operations 9,451,091 8,680,534 3,666,606 3,268,936 Finance cost 17 (1,476,929) (1,150,867) (680,502) (550,711) Finance income 17 473,961 520,160 185,364 185,188 Net finance cost Income before income tax 8,448,123 8,049,827 3,171,468 2,903,413 Income tax expense 18 (1,844,648) (1,362,794) (832,466) (420,058) Net income 6,603,475 6,687,033 2,339,002 2,483,355 Attributable to: Equity holders of Ambev 4,869,507 4,064,762 2,289,706 1,514,399 Non-controlling interests 1,733,968 2,622,271 49,296 968,956 Earnings per common share – (Basic and Diluted) (i) 0.50 0.42 0.24 0.16 (i) The information related to the earnings per share calculation of 2012 were restated to reflect the effect of capital contributions, as described in note 1 (c). The accompanying notes are an integral part of these interim financial statements. Statements of Comprehensive Income For the nine and three-month period ended September 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month year ended: 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Net income 6,603,475 6,687,033 2,339,002 2,483,355 Exchange differences on translation of foreign operations (gains/ (losses)) 323,075 917,663 (2,589) (13,601) Cash flow hedges - gains / (losses) Recognized in Equity (cash flow hedge) 64,756 463,806 (1,192) 99,719 Removed from Equity and included in profit or loss (236,168) (62,006) (24,627) Deferred income tax variance in Equity and other changes 35,089 (79,536) 37,391 6,034 Total cash flow hedges (35,106) 148,102 (25,807) 81,126 Actuarial gains and (losses) 89,767 (64,188) 1,347 (18,007) Net income (loss) recognized directly in Equity 377,736 1,001,577 49,518 Total comprehensive income 6,981,211 7,688,610 2,311,953 2,532,873 Attributable to: Equity holders of Ambev 5,155,099 4,886,005 2,256,922 1,703,534 Non-controlling interest 1,826,112 2,802,605 55,031 829,339 The accompanying notes are an integral part of these interim financial statements. Interim Consolidated Statements of Changes in Equity (Expressed in thousands of Brazilian Reais) Attributable to equity holders Capital Capital reserves Net income reserve Retained earnings Comprehensive Income Total Non-controlling interest Total equity At January 1, 2013 249,061 - 51,649 - 676,497 977,207 - 977,207 Effects of changes in accounting standards - 24,229,393 24,229,393 12,062,398 36,291,791 At January 1, 2013 adjusted 249,061 - 51,649 - 24,905,890 25,206,600 12,062,398 37,268,998 Net income - - - 2,657,360 2,212,147 4,869,507 1,733,968 6,603,475 Other comprehensive income Translation reserves - gains / (losses) 231,707 231,707 91,368 323,075 Cash flow hedges - gains / (losses) - (33,109) (33,109) (1,997) (35,106) Actuarial gain / (losses) - 86,994 86,994 2,773 89,767 Total Comprehensive income - - - 2,657,360 2,497,739 5,155,099 1,826,112 6,981,211 Shares issued 8,206,879 7,201,470 1,005,409 - (16,413,758) - - - Stock swap merger 48,527,401 48,527,401 - - - 97,054,802 (97,054,802) - Adjust transaction with minority - (85,242,633) (85,242,633) 85,242,633 - Put option to acquire interest in a subsidiary - (60,007) (60,007) (16,459) (76,466) Gains/(losses) of non-controlling interest´s share - (217,511) (217,511) (227,826) (445,337) Dividends - - (13,063) (2,035,986) - (2,049,049) (15,273) (2,064,322) Share-based payment - 47,992 - - - 47,992 28,280 76,272 Others (1,261,316) (1,261,316) (793,441) (2,054,757) At September 30, 2013 56,983,341 55,776,863 1,043,995 621,374 38,633,977 1,051,622 39,685,599 The accompanying notes are an integral part of these interim financial statements. Interim Consolidated Statements of Changes in Equity (continued) (Expressed in thousands of Brazilian Reais) Attributable to equity holders Capital Capital reserves Net income reserve Retained earnings Comprehensive Income Total Non-controlling interest Total equity At January 1, 2012 249,061 - 40,221 14,083 496,800 800,165 - 800,165 Effects of changes in accounting standards - 22,287,926 22,287,926 9,980,087 32,268,013 At January 1, 2012 adjusted 249,061 - 40,221 14,083 22,784,726 23,088,091 9,980,087 33,068,178 Net income - - - 13,081 4,051,681 4,064,762 2,622,271 6,687,033 Other comprehensive income Translation reserves - gains / (losses) - 769,052 769,052 148,611 917,663 Cash flow hedges - gains / (losses) - 91,974 91,974 56,128 148,102 Actuarial gain / (losses) - (39,783) (39,783) (24,405) (64,188) Total Comprehensive income - - - 13,081 4,872,924 4,886,005 2,802,605 7,688,610 Put option to acquire interest in a subsidiary - (1,224,193) (1,224,193) (754,082) (1,978,275) Gains/(losses) of non-controlling interest´s share - 101,435 101,435 922,773 1,024,208 Dividends - - - (48,751) - (48,751) - (48,751) Share-based payment - 58,940 - - - 58,940 36,306 95,246 Others - (2,093,639) (2,093,639) (1,283,096) (3,376,735) At September 30, 2012 249,061 58,940 40,221 24,441,253 24,767,888 11,704,593 36,472,481 The accompanying notes are an integral part of these interim financial statements. 6 Interim Cash Flow Statements For the nine and three-month period ended September 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Net income 6,603,475 6,687,033 2,339,002 2,483,355 Depreciation, amortization and impairment 1,572,819 1,406,431 534,875 508,551 Impairment losses on receivables and inventories 107,624 109,340 34,971 40,856 Additions/(reversals) in provisions and employee benefits 126,849 153,883 52,471 47,950 Net finance cost 17 1,002,968 630,707 495,138 365,523 Loss/(gain) on sale of property, plant and equipment and intangible assets (17,135) (3,734) (14,566) (10,988) Equity-settled share-based payment expense 19 120,319 106,004 39,556 42,842 Income tax expense 18 1,844,648 1,362,794 832,466 420,058 Share of result of associates 7 (5,677) (91) (3,892) (32) Other non-cash items included in results (137,923) (151,083) (63,696) (42,516) Cash flow from operating activities before changes in working capital and use of provisions 11,217,967 10,301,284 4,246,325 3,855,599 Decrease/(increase) in trade and other receivables (312,173) (421,888) (260,315) (581,816) Decrease/(increase) in inventories (193,834) (190,239) 95,213 64,401 Increase/(decrease) in trade and other payables (1,720,980) (1,327,388) 603,314 1,024,043 Cash generated from operations 8,990,980 8,361,769 4,684,537 4,362,227 Interest paid (357,039) (318,697) (195,836) (185,831) Interest received 537,811 402,091 351,136 53,838 Dividends received 3,081,819 315,817 2,861,515 (23,685) Income tax paid (2,344,282) (1,491,175) (445,971) (571,881) Cash flow from operating activities 9,909,289 7,269,805 7,255,381 3,634,668 Proceeds from sale of property, plant and equipment and intangible assets 64,779 39,900 37,590 28,067 Acquisition of property, plant and equipment and intangible assets 8 (2,358,088) (1,959,436) (1,057,993) (965,662) Acquisition of subsidiaries, net of cash acquired (245,007) (2,513,051) (75,571) (59,749) Investment in short term debt securities and net proceeds/(acquisition) of debt securities (170,956) (415,574) (135,956) (371,787) Net proceeds/(acquisition) of other assets (1) (16,429) - (3,459) Cash flow from investing activities Advances for future capital increase - - - (170,485) Capital increase of non-controlling interest 160,344 199,703 7,471 173,367 Proceeds/repurchase of treasury shares 12 (8,920) (20,230) - - Proceeds from borrowings 191,816 1,128,696 (92,479) 479,406 Repayment of borrowings (729,802) (2,907,617) (79,952) (1,588,942) Cash net of finance costs other than interests (998,283) (449,521) (736,739) (306,251) Payment of finance lease liabilities (1,086) (5,027) (329) (921) Dividends (paid) / received (10,107,577) (4,156,847) (4,912,576) (1,286,160) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents 208,847 Cash and cash equivalents less bank overdrafts at begin of period 8,974,197 8,145,695 4,482,175 4,963,779 Effect of exchange rate fluctuations 153,538 217,530 143,221 31,726 Cash and cash equivalents less bank overdrafts at end of period 4,834,243 4,557,597 4,834,243 4,557,597 The accompanying notes are an integral part of these interim financial statements. Notes to the interim financial statements: 1 Corporate information 2 Statement of compliance 3 Summary of significant accounting policies 4 Investment securities 5 Inventories 6 Deferred income tax and social contribution 7 Property, plant and equipment 8 Goodwill 9 Interest-bearing loans and borrowings 10 Provisions 11 Changes in equity 12 Segment reporting 13 Net sales 14 Other operating income/(expenses) 15 Special items 16 Finance cost and income 17 Income tax and social contribution 18 Share-based payments 19 Financial instruments and risks 20 Collateral and contractual commitments with suppliers, advances from customers and other 21 Contingencies 22 Related parties 23 Events after the balance sheet date 8 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. ( referred to as the “Company” or “Ambev S.A.”) and its subsidiaries, headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, either directly or by participating in other Brazilian-domiciled companies and elsewhere in the Americas. The direct and ultimate parent company of the Company are InterBrew International B.V. (“IIBV”) and Anheuser-Busch InBev S.A./N.V. (“ABI”), respectively. The interim financial statements, prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) were approved by the Board of Directors on October 30, 2013. (b) Ambev corporate restructuring On December 7, 2012, Companhia de Bebidas das Américas – Ambev (“Ambev”), announced its intention, subject to shareholder approval, to execute a corporate restructuring aiming to convert Ambev’s dual-class capital structure comprised of voting common and non-voting preferred shares into a new single–class capital structure comprised exclusively of voting common shares (the “Stock Swap Merger”). The proposed corporate restructuring objectives included simplifying Ambev´s corporate structure and improving its governance, increasing liquidity to the benefit of all shareholders, eliminating operational and administrative costs of the Company, and increasing flexibility to manage its capital structure. On June 17, 2013, as a preliminary step to the corporate restructuring, the parent company ABI contributed, through its subsidiaries IIBV and AmBrew S.A. (“AmBrew”), all shares of Ambev to Ambev S.A. (“Contribution of Shares”). On July 30, 2013, an Extraordinary General Meeting (“EGM”) approved the Stock Swap Merger, through which each Ambev common and preferred share, not owned by Ambev S.A., was exchanged for five new Ambev S.A. common shares. For purposes of comparison to periods prior to the June 17, 2013 Contribution of Shares , these interim financial statements present the financial positions, results of operations and cash flows of Ambev S.A. and the Ambev equity interests held by ABI subsidiaries (that were transferred to Ambev S.A. pursuant to the Contribution of Shares), reflecting the purchase accounting adjustments recognized by ABI and a non-controlling interest(minorities) , for all periods prior to June 17, 2013 (Note 1(c) - preparation after the Contribution of Shares and a summary and description of the adjustments that were made to the Ambev S.A. financial statements). 9 The organizational chart below illustrates the corporate structure modifications . Contribution of Shares 10 Stock Swap Merger The accounting entries booked in the controlling entity pursuant to the Contribution of Shares and the Stock Swap Merger are demonstrated in the Statements of Changes in Equity for the period ended September 30, 2013, in the “Shares issued” line, and counterpart in “Investments”. (c) Basis of presentation of Ambev S.A. accounting information before the Contribution of Shares on June 17, 2013 – Predecessor basis of accounting Business combinations between entities under common control are not addressed by IFRS. Therefore, in accordance with IAS 8 - Accounting Policies, Changes in Accounting Estimates and Errors, paragraph 11, Management has considered the requirements and guidance of standards and interpretations for similar analogous situations. IFRS 3 – Business Combinations is the standard applicable to business combinations; however it explicitly excludes business combinations between entities under common control from its scope, and therefore cannot be applied. IAS 8, paragraphs 10 and 11, in the absence of guidance on the Conceptual Framework for Financial Reporting, indicates that Management may consider recent technical positions assumed by other accounting standard-setting bodies that use a similar conceptual framework to the IASB to develop accounting pronouncements, or other accounting literature and generally accepted accounting practices, to the extent these do not conflict with the sources described in IAS 8, paragraph 11. 11 The “predecessor basis of accounting” is an accounting alternative applied by generally accepted accounting practices in other countries including the United States and United Kingdom (“USGAAP” and “UKGAAP”), which allow the use predecessor basis of accounting in corporate restructurings and in other transactions between entities under common control. Since ABI, the ultimate company of both Ambev S.A. and Ambev, held an interest in Ambev before and after the Contribution of Shares, Management elected the predecessor basis of accounting as the best accounting practice to represent the transaction. The adoption of the predecessor basis of accounting, on a retrospective basis represents a change of accounting practice in accordance with IAS 8, paragraph 29. Therefore, its effects are being presented for all comparative periods presented. The presentation of the accounting effects from the adoption of the Contribution of Shares in the periods prior to June 17, 2013 does not modify the corporate events through June 17, 2013. The accounting information up to this date is intended to provide financial statements users comparative information with historical accounting information as from June 17, 2013. The accompanying Ambev S.A. Predecessor financial statements have been prepared to reflect: · the historical results of operations and financial position of Ambev (consolidated) and Ambev S.A. on a combined basis, adjusted to eliminate intercompany balances, transactions and unrealized gains and losses; · the effects of the initial acquisition of Ambev by ABI, which represent the ABI’s accounting basis for its current investment Ambev; and · a non-controlling interest for the equity interest in Ambev not owned by ABI, which has been determined based on its proportionate share of identifiable net investment and net income. The Contribution of Shares is a c ombination of entities under common control. However, this contribution is being recognized in a consistent basis with the amounts recognized by the ultimate parent company or the highest level of common control where consolidated financial statements are prepared (ABI accounting basis). As such, the accompanying Ambev S.A. Predecessor financial statements include certain purchase accounting adjustments to reflect certain business combination adjustments recognized by ABI, the ultimate parent company, upon its business acquisition of Ambev in 2004 and subsequent additional investments. 12 Following these transactions, the accounting entries upon the adoption of the predecessor basis of accounting were as below : 12/31/2012 12/31/2011 Ambev's equity 28,863,744 25,761,101 Contribution Shares 61.88% 61.88% Investment in subsidiary amount 17,861,419 15,941,446 Investimento inicial em controlada a custo de aquisição (249,663) Derecognition of adjustment to market value of the initial share, net of income tax (676,497) (496,800) Recognition of investment in subsidiary 16,935,259 15,194,983 Recognized goodwill amount in AB-I's consolidated financial statements 6,674,495 6,360,153 Adjust as fair value of fixed assets recorded in the financial statements of the ABI, net of income tax 619,639 732,790 Adjust ABI's base accounting 7,294,134 7,092,943 Adjustment for adoption of the accounting practice of the previous cost 24,229,393 22,287,926 Assigned in the Statement of Shareholders' Equity: Held for sale securities adjustment (676,497) (496,800) Reflex effects of other comprehensive income (1,762,851) - Accounting adjustments for transactions between shareholders 26,668,741 22,784,726 The counterpart of the effects of the predecessor basis of accounting was recognized in Comprehensive Income. The effects of the corporate events were recognized in Capital and Reserves, with counterparts in Comprehensive Income, at the date of the Contribution of Shares. The other reserves were also adjusted to reflect the corporate events which approved the Contribution of Shares. Thus, as from June 17, 2013, there is no difference between historical accounting information and predecessor accounting information. 13 The impact of the adjustments above in Ambev’s consolidated income statements are as follows: Nine-month period ended: Three-month period ended: 30/09/2013 30/09/2012 30/09/2013 30/09/2012 Ambev's net income 6,506,226 6,695,004 2,280,255 2,476,892 Shareholding after the Contribution of Shares 100.00% 61.88% 100.00% 61.88% Recognition of investment in subsidiary 6,506,226 4,142,992 2,280,255 1,532,747 Share of results of associates after the contribution - - Increase in depreciation and amortization (68,463) (138,350) (35,242) (90,560) Deferred income taxes on the above adjustments 23,277 47,039 11,982 30,790 Adjust ABI's base accounting Predecessor basis of accounting adjustment 2,212,147 4,051,681 1,472,977 The predecessor basis of accounting, as well as its presentation for comparative purposes, will not affect the determination of the minimum mandatory dividend. Therefore, the Company intends to adjust the calculation basis of the minimum mandatory dividend to delete any current and future impacts on net income resulting from the adoption of this accounting practice, related to the amortization/depreciation of surplus assets or even a possible impairment of goodwill. (d) Major corporate events in 2013: Ambev announced to the market on December 7, 2012 its proposed corporate restructuring to transition its current dual stock capital structure (common shares and preferred shares) to a new, single stock capital structure comprised exclusively of voting Common shares. Ambev S.A. will hold all shares of Ambev. On May 10, 2013, the Fiscal Council approved the proposal of the Board of Directors and recommended that the corporate restructuring proposal be submitted for approval at the EGM. On June 17, 2013, as a preliminary step to the corporate restructuring, the parent company ABI contributed, through its subsidiaries AmBrew and IIBV, all shares of Ambev to Ambev S.A The EGM held on July 30, 2013, approved the following items with regards to the Stock Swap Merger: (i) the Protocol and Justification, dated May 10, 2013, in connection with the Stock Swap Merger; (ii) the Stock Swap Merger, in accordance with the Protocol and Justification, based on the economic value of the Ambev’s shares, calculated pursuant to their stock exchange trading price on April 26, 2013, it being noted that, as a result of the Stock Swap Merger, the Ambev’s shareholders received five Ambev S.A. Common shares for each Ambev Common or Preferred share exchanged, and holders of ADRs representing Common or Preferred shares of Ambev, received five Ambev S.A. ADRs for each Ambev ADR exchanged; and 14 (iii) the authorization for the subscription, by Management, of the shares to be issued by Ambev S.A. as a result of the Stock Swap Merger, as well as the execution of all other requirements necessary to implement the Stock Swap Merger. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with international financial reporting standards (“IFRS”) for the year ended December 31, 2012. To avoid duplication disclosures which are included in the annual financial statements of Ambev and Ambev S.A., these interim financial statements as of September 30, 2013 were not subject to full filling. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies applied in the preparation of these combined financial statement are described below. These policies have been consistently applied in all the periods reported. (a) Basis of preparation and measurement The Company’s interim financial statements have been prepared and are being presented in accordance with the IFRS as issued by the IASB that were effective as of September 30, 2013. The interim financial statements are presented in thousands of Brazilian Reais (R$), rounded to the nearest thousand indicated. Depending on the applicable IFRS requirement, the measurement basis used in preparing the interim financial statements is historical cost, net realizable value, fair value or recoverable amount. Whenever IFRS provides an option between cost of acquisition and another measurement basis (e.g., systematic re-measurement), the cost approach is applied. The preparation of financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expenses. The estimates and associated assumptions are based on past experience and various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for decision making regarding the judgments about carrying amounts of assets and liabilities that are not readily evident from other sources. Actual results may differ from these estimates. 15 The estimates and assumptions are reviewed on a regular basis, being recognized in the period in which is realized if affects only that period, or recorded in current and future periods if the revision affects such periods. Management believes that the following accounting policies reflect the most critical judgments, estimates and assumptions that are important to the understanding of its results: business combinations, intangible assets, goodwill, impairment, provisions, share-based payments, employee benefits and accounting for current and deferred tax. The fair value of identifiable intangible assets acquired is based on an assessment of future cash flows discounted to present value. Impairment analyses of goodwill and of intangible assets with undefined useful lives are performed at least on a yearly basis, or whenever a triggering event has occurred, in order to determine whether the assets carrying amount exceeds its recoverable amount. Management uses judgment to select a variety of methods to make assumptions about the fair value of financial instruments, including the discounted cash flow method, that are mainly based on market conditions at balance sheet date. Actuarial assumptions are established to anticipate future events and are used for calculating pension and other post-retirement benefit expenses and other liabilities. The assumptions used are estimates of interest rates, expected return on plan assets, increase in health care costs, future salary increases, turnover rates, and longevity rates. The Company is subject to income taxin numerous jurisdictions. Significant judgment is required for determining global income tax provision. There aresome transactions and calculations for which the ultimate tax determination is uncertain. Some subsidiaries are involved in tax audits and local inquiries usually in relation to prior years. In assessing the amount of any income tax provisions to be recognized in the financial statements estimates are made regarding the expected amount of these matters. Estimates of interest and penalties on tax liabilities are also recorded. Where the final outcome of these matters is different from the amounts that were initially recorded, such differences will impact the current and deferred income tax assets and liabilities for the period in which such determination is made. 16 (b) Basis of consolidation Subsidiaries Subsidiaries are the entities (including special purpose entities) in which the Company has control. The Company controls an entity when it is exposed to or has rights to variable returns due to its involvement with the organization and is able to affect those returns through its power over the entity. Subsidiaries are totally consolidated as from the date in which control is transferred to the Company. Consolidation is interrupted as from the date control ceases. Ambev S.A. uses the purchase method to account for business combinations. The consideration transferred for the acquisition of a subsidiary is the fair value of the assets transferred, the liabilities incurred and the equity interest issued by Ambev S.A The consideration transferred includes the fair value of any asset or liability resulting from a contingent consideration agreement when applicable. Costs related to the acquisition are recognized in income, as incurred. Assets, liabilities and contingent liabilities acquired in a business combination are measured initially at their fair values at the acquisition date. Ambev S.A. recognizes the non-controlling interest in the acquiree, either at fair value or at the non-controlling interest’s proportionate share of the net assets acquired. The measurement of non-controlling interest to be recognized is determined for each acquisition. The excess of the consideration transferred (added to the amounts of any non-controlling interest in the acquire, when applicable) over the fair value of the net assets acquired is recorded as goodwill. When the consideration transferred is less than the fair value of net assets acquired, the difference is recognized directly in income. As described in Note 1, the Company adopted the predecessor basis of accounting to recognize its equity interest in Ambev, for all periods presented until June 17, 2013, the Contribution of Shares date. Associates Associates are those entities in which the Ambev S.A. has significant influence over the financial and operating policies but which it does not control. This is generally evidenced by ownership of between 20% and 50% of the voting rights. Jointly-controlled entities As from January 1, 2013 , in accordance with IFRS 11, Ambev S.A. has applied the equity method in replacement of proportional consolidation in joint ventures. Joint operations continue to be proportionally consolidated. 17 Consolidation process The financial statements of Ambev S.A subsidiaries, jointly-controlled entities and associates used in its consolidated financial statements are prepared for the same reporting period as Ambev S.A., using consistent accounting policies. Associates are accounted for using the equity method of accounting, from the date that significant influence commences until the date that significant influence ceases. When associate’s share of losses exceeds the carrying amount of its investment, the carrying amount of the investment is reduced to nil. Unrealized gains arising from transactions with associates and jointly controlled entities are eliminated to the extent of the Ambev S.A.’s interest in the entity. Unrealized losses are eliminated in the same manner as unrealized gains, however only to the extent that there is no indication of impairment. As described in Note 1, the Company adopted the predecessor basis of accounting to recognize its equity interest in Ambev, for all periods presented until June 17, 2013, the Contribution of Shares date. (c) Foreign currency Foreign currency transactions Foreign currency transactions are accounted for at exchange rates prevailing at the date of the transactions. Monetary assets and liabilities denominated in foreign currencies are translated at the balance sheet date rate. Non-monetary assets and liabilities denominated in foreign currencies are translated at the foreign exchange rate prevailing at the date of the transaction. Non-monetary assets and liabilities denominated in foreign currencies that are stated at fair value are translated at exchange rates ruling at the dates the fair value was determined. Gains and losses arising from the settlement of transactions in foreign currencies and resulting from the conversion of assets and liabilities denominated in foreign currencies are recognized in the income statement. 18 The most significant exchange rates used in the preparation of the Company’s financial statements are as follows: Closing rate Average rate Currency Denomination Country 09/30/2013 12/31/2012 09/30/2013 09/30/2012 CAD Canadian Dollars Canada 2.1648 2.0524 2.0626 1.8936 DOP Dominican Peso Dominican Republic 0.0524 0.0512 0.0512 0.0487 USD American Dollar Ecuador, Denmark, Luxembourg and malt operations in Argentina and Uruguay 2.2300 2.0435 2.1155 1.9003 GTQ Guatemala´s Quetzal Guatemala 0.2806 0.2586 0.2700 0.2437 PEN Peruvian Sol Peru 0.7994 0.8007 0.7936 0.7140 ARS Argentinean Peso Argentina 0.3850 0.4156 0.4060 0.4284 BOB Bolivian Peso Bolivia 0.3204 0.2936 0.3040 0.2730 PYG Paraguayan Guarani Paraguay 0.0005 0.0005 0.0005 0.0004 UYU Uruguayan Peso Uruguay 0.1011 0.1053 0.1060 0.0935 CLP Chilean Peso Chile 0.0044 0.0043 0.0043 0.0039 (d) Conversion of the financial statements of subsidiaries located abroad The items included in the financial statements of each subsidiary of the Company are measured using the currency of the primary economic environment in which the entity operates (“functional currency”). The income statement and cash flows for these subsidiaries are translated at average exchange rates for the period and the changes in equity are translated at the historical exchange rates of each transaction. The translation adjustments arising from the difference between the average exchange rates and the historical rates are recorded directly in Other comprehensive income. Transactions and balances The foreign exchange gains and losses related to loans and cash and cash equivalents are presented in the income statement as finance cost or finance income. Changes in fair value of securities in foreign currency which are classified as available for sale are separated as follows: (i) exchange rate changes related to the amortized cost of the security, recognized in the income statement, and (ii) other changes in the carrying value of the security, recognized in equity. The foreign exchange effects on non-monetary financial assets and liabilities are recognized in the income statement as part of the fair value gain or loss. The exchange rate effects on non-monetary financial assets such as investments in shares which are classified as available for sale are included in equity. 19 On consolidation, exchange differences arising from translation of equity in foreign operations and borrowings and other currency instruments designated as net investment hedges are recognized in “Other comprehensive income”. The goodwill and fair value adjustments arising from the acquisition of a foreign entity are treated as assets and liabilities of the foreign entity and translated at the closing rate. Functional and presentation currency The functional and presentation currency of the Company financial statements is the Brazilian Real. On January 1, 2013, there were prospective changes in the functional currency of certain non-significant malting operation in accordance with paragraph 35 of IAS 21 – The Effects of Changes in Foreign Exchange Rates. (e) Business combination between entities under common control Business combinations between entities under common control have not been addressed by IFRS. IFRS 3 – Business Combinations is the pronouncement that shall be applied to business combinations, however it explicitly excludes business combinations between entities under common control from its scope. Therefore, in accordance with IAS 8 - Accounting Policies, Changes in Accounting Estimates and Errors, paragraph 11, Management has adopted an accounting practice which is consistent with USGAAP and UKGAAP, the predecessor basis of accounting. Under the predecessor basis of accounting, when accounting for a transfer of assets or a swap of shares between entities under common control, the entity who receives the net assets or the equity interests shall initially record the assets and liabilities transferred at their book value at the transfer date. If the book values of assets and liabilities transferred are different from the historical cost of the controlling entity of the entities under common control, the financial statements of the acquirer shall reflect the assets and liabilities transferred at cost of the controlling entity of the entities under common control. (f) Intangible assets Market assets from former distributors The distribution assets are acquired from former distributors when the distribution of the products of the Company is made directly, and correspond substantially to rights on contracts with the points of sale and supply of master data information to the Company of such points of sale, including financial history and purchase profile. 20 Brands When part of the consideration paid in a business combination is related to brands, these are recognized in a specific Intangible Assets account and measured at fair value at the acquisition date. Subsequently, the value of brands can be reduced in case of impairment losses (Note 3(n)). Internally generated expenditures for developing a brand are recognized as expenses. Other intangible assets Other intangible assets are stated at acquisition cost less accumulated amortization and impairment losses. Subsequent expenditures Subsequent expenditures are capitalized only when they increase the future economic benefits of an already recognized intangible asset. All other expenditures are recognized as expenses when incurred. Amortization Intangible assets with finite useful lives are amortized based on the straight-line method over their estimated useful lives. Brands are deemed intangible assets with indefinite useful lives and, therefore, are not amortized. (g) Goodwill Goodwill arises on the acquisition of subsidiaries, associates and jointly-controlled entities. In conformity with IFRS 3 Business Combinations , goodwill is carried at cost and is not amortized, but tested for impairment at least annually, or whenever there are indications that the cash generating unit to which the goodwill has been allocated may be impaired. Impairment losses recognized on goodwill are not reversed. Gains and losses on the disposal of an entity include the carrying amount of goodwill relating to the entity sold. Goodwill is expressed in the functional currency of the subsidiary or jointly-controlled entity to which it relates and translated to Reais using the year-end exchange rate. Regarding associate companies, goodwill is included in the carrying amount of the investment in the associate. Goodwill includes the effects of the predecessor basis of accounting as described in Note 1. 21 (h) Property, plant and equipment Property, plant and equipment are measured at cost less accumulated depreciation and impairment losses. The cost includes the purchase price, borrowing cost incurred during the construction period and any other costs directly attributable to bringing the asset to the location and condition necessary for it to be capable of operating in the manner intended by management (e.g. nonrefundable tax, transport and the costs of dismantling and removal and site restoration, if applicable). The cost of a self-constructed asset is determined using the same principles as for an acquired asset. Subsequent expenditures The Company recognizes in the carrying amount of an item of property, plant and equipment the cost of replacing a component of such an item if it is probable that the future economic benefits embodied with the item will flow to the Company and the cost of the item can be measured reliably. All other costs are expensed as incurred. Depreciation Items of property, plant and equipment, except for lands, are depreciated using the straight-line method over the estimated useful lives of the assets. Depreciation is calculated from the date the asset is available for use. The estimated useful lives of major property, plant and equipment classes as follows: Buildings 25 years Plant and equipment 15 years Fixtures 10 years Fittings 10 years External use assets 2 - 5 years The assets residual values and useful lives are regularly reviewed. Management uses judgment to assess and ascertain the useful lives of these assets. Land is not depreciated since it is deemed to have an indefinite life. Gains and losses on disposals are determined by comparing the results with the carrying amount and are recognized in Other operating income/(expenses) in the income statement. Property, plant and equipment, and depreciation include the effects of the predecessor basis of accounting as described in Note 1. 22 (i) Accounting for operating and finance leases Leases of property, plant and equipment where the Company assumes substantially all the risks and rewards of ownership are classified as finance leases. Finance leases are recognized as assets and liabilities (interest-bearing loans and borrowings) at amounts equal to the lower of the fair value of the leased property and the present value of the minimum lease payments at inception of the lease. Depreciation and impairment testing for depreciable leased assets is the same as for depreciable assets that are owned by the Company. Lease payments are apportioned between the outstanding liability and finance charges so as to achieve a constant periodic rate of interest on the remaining balance of the liability. Leases of assets under which all the risks and rewards of ownership are substantially retained by the lessor are classified as operating leases. Payments made under operating leases are charged to the income statement on a straight-line basis over the term of the lease. When an operating lease is terminated before the lease period has expired, any payment required to be made to the lessor by way of penalty is recognized as an expense in the period in which termination takes place. (j) Investments All investments are accounted for at trade date. Investments in equity securities Investments in equity securities are undertakings in which the Company does not have significant influence or control. This is generally evidenced by ownership of less than 20% of the voting rights. Such investments are designated as available-for-sale financial assets which are initially measured at fair value unless the fair value cannot be reliably determined, in which case they are measured at cost. Subsequent changes in fair value are recognized directly in “Other comprehensive income”, except those related to impairment losses which are recognized in the income statement. When the investment is sold, the unrealized gain or loss previously accumulated and carried directly in other comprehensive income is recognized in the income statement. Investments in debt securities Investments in debt securities classified as trading or as being available-for-sale are carried at fair value, with any resulting gain or loss recognized in the income statement or directly in Other comprehensive income, respectively. Fair value of these investments is determined based on the quoted bid price at the balance sheet date. Impairment charges and foreign exchange gains and losses are recognized in the income statement. Investments in debt securities classified as held to maturity are measured at amortized cost. 23 In general, investments in debt securities with original maturities greater than three months and remaining maturities of less than one year are classified as short-term investments. Investments with maturities beyond one year may be classified as short-term based on management's intent and ability to withdraw them within less than one year, as well as, considering their highly liquid nature and the fact that they represent cash available to fund current operations. Other investments Other investments held by the Company are classified as available-for-sale and are carried at fair value, with any resulting gain or loss recognized directly in Other comprehensive income. Impairment charges are recognized in the income statement. (k) Inventories Inventories are valued at the lower of cost and net realizable value. Cost includes expenditure incurred in acquiring the inventories and bringing them to their existing location and condition. The weighted average method is used in assigning the cost of inventories. The cost of finished products and work in progress comprises raw materials, other production materials, direct labor, other direct costs, gains and losses with derivative financial instruments, and an allocation of fixed and variable overhead based on normal operating capacity. Net realizable value is the estimated selling price in the ordinary course of business, less the cost for bringing inventories to sales conditions and selling costs. (l) Trade and other receivables Trade and other receivables are carried at amortized cost less impairment losses. An estimate is made for doubtful receivables based on a review of all outstanding amounts at the balance sheet date. An impairment loss is recorded for an amount considered sufficient by management to cover probable losses upon the realization of receivables. Historically, no significant losses in trade receivables have been experienced. (m) Cash and cash equivalents Cash and cash equivalents include all cash balances, bank deposits, and short-term highly liquid investments with a maturity up to three months with insignificant risk of changes in value, being the balance shown net of guaranteed account balances in the statement of cash flows. 24 (n) Impairment of assets The carrying amounts of financial assets, property, plant and equipment, goodwill and intangible assets are reviewed at each closing to determine whether there is any indication of impairment. If any such indication exists, the asset’s recoverable amount is estimated. Goodwill, intangible assets that are not yet available for use and intangibles with an indefinite life are tested for impairment annually at the business unit level (which is one level below the reportable segment) or when there is any indication of impairment. An impairment loss is recognized whenever the carrying amount of an asset or the related cash-generating unit exceeds its recoverable amount. Impairment losses are recognized in the income statement. Calculation of recoverable amount Equity and Debt securities The recoverable amount of the Company’s investments in unquoted debt securities is calculated as the present value of expected future cash flows, discounted at the debt securities original effective interest rate. For equity and quoted debt securities the recoverable amount is their fair value. Intangible assets with indefinite useful life Intangible assets with an indefinite useful life are tested on a fair value approach applying multiples that reflect current market transactions to indicators that drive the profitability of the asset or the royalty stream that could be obtained from licensing the intangible asset to another party in an arm’s length transaction. Other assets The recoverable amount of other assets is determined as the higher of their fair value less costs to sell and value in use. The recoverable amount of the cash generating units to which the goodwill and the intangible assets with indefinite useful life belong is based on a discounted free cash flow approach, using a discount rate that reflects current valuation models of the time value of money and the risks specific to the asset. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash-generating unit to which the asset belongs. These calculations are corroborated by valuation multiples, quoted share prices for publicly traded subsidiaries or other available fair value indicators. In assessing value in use, the estimated future cash flows are discounted to their present value using a discount rate before taxes that reflects current market assessments of the time value of money and the risks specific to the asset. 25 Reversal of impairment losses Non-financial assets other than goodwill and equity investments classified as held for sale that had impairment are reviewed for possible reversal of the impairment at the date of presentation. Impairment losses on other assets are reversed if the increase in their recoverable amount is related to specific events occurring after the impairment testing. Impairment losses are reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortization, if no impairment loss had been recognized. (o) Assets held for sale The Company classifies an asset as held for sale if its residual value will be recovered principally through a sale transaction rather than through continuing use. Immediately after classification as held for sale, these assets are measured based on the lower between the carrying amount and the fair value less cost to sell. Impairment losses on initial classification as held for sale are included in the income statement. The same applies to gains and losses on subsequent re-measurement until the limit of the original carrying amount. Assets classified as held for sale are not depreciated or amortized. (p) Present value of assets and liabilities Monetary long term assets and liabilities are usually inflation-indexed, and thus adjusted to present value. The present value adjustment of monetary, short-term assets and liabilities is only calculated and recorded if the adjustment is considered significant to the financial statements taken as a whole. For purposes of recording and determining their relevance, the present value adjustment is calculated taking into account the contractual cash flows and interest rates applicable to the related assets and liabilities. ICMS (Brazilian State value added tax) loans obtained in the context described in Note 3 (t) are recorded at present value since these are considered subsidized loans. The Company determined its average funding costs in the debt market as the appropriate discount rate for calculating the present value adjustment in this type of transaction. Upon funding, the present value adjustment related to the consideration is calculated and recorded in Other operating income, following the treatment for subsidies. Management reviews the discount rate used annually for new subsidized loans, by considering the prospective application of the weighted average rates prevailing at the moment. Monthly, taking into account the value of the consideration, the period to maturity, the financing contract interest rate and the above mentioned discount rate, the reduction in present value adjustment is allocated to financial income, so as to bring the balance to zero by the time of settlement of each consideration. 26 (q) Dividends and Interest on shareholder’s equity Dividends and Interest on shareholder’s equity are recorded in liabilities in the period in which they are declared, except the unpaid portion relating to the minimum statutory mandatory dividends which is recorded at the end of each fiscal year, in accordance with applicable law. The expense related to the payments of interest on shareholder’s equity is recognized in income for Brazilian income and social contribution tax purposes, and reclassified to equity for presentation purposes in these financial statements. (r) Provisions Provisions are recognized when: (i) the Company has a present legal obligation as a result of past events; (ii) it is likely that a future disbursement will be required to settle the current obligation; and (iii) a reliable estimate of the amount of the obligation can be made. Provisions are measured at the present value of the expenditures expected to be required to settle the obligation. The increase accruals are recognized as finance expense. Restructuring A provision for restructuring is recognized when the Company has approved a detailed restructuring plan, and the restructuring has either commenced or has been announced. Costs relating to the ongoing and future activities of the Company are not provided for. The provision includes the benefit commitments in connection with early retirement and redundancy schemes. Onerous contracts A provision for onerous contracts is recognized when the expected benefits to be derived by the Company from a contract are lower than the unavoidable cost of meeting its obligations under the contract. Such provision is measured at the present value of the lower of the expected cost of terminating the contract and the expected net cost of continuing with the contract. Disputes and Litigations A provision for disputes and litigation is recognized when it is more likely than not that the Company will be required to make future payments as a result of past events. Such items may include but are not limited to, several claims, suits and actions filed by or against the Company relating to antitrust laws, violations of distribution and license agreements, environmental matters, employment-related disputes, claims from tax authorities, and other litigation matters. 27 (s) Employee benefits Post-employment benefits include pensions managed in Brazil by Instituto Ambev de Previdência Privada – IAPP, post-employment dental benefits and post-employment medical benefits managed by Fundação Zerrenner. Usually, pension plans are funded by payments made by both the Company and its employees, taking into account the recommendations of independent actuaries. Post-employment dental benefits and post-employment medical benefits are maintained by the return on Fundação Zerrenner’s plan assets. If necessary, the Company may contribute some of its profit to the Fundação Zerrenner. The Company manages defined benefit and defined contribution plans for employees of its companies located in Brazil and in its subsidiaries located in Dominican Republic, Argentina, Bolivia and Canada. Ambev maintains funded and unfunded plans. Defined contribution plans A defined contribution plan is a pension plan under which the Company pays fixed contributions into a fund. The Company has no legal obligations to pay further contributions if the fund does not hold sufficient assets to pay all employees for the benefits relating to employee service in the current and prior periods. The contributions of these plans are recognized as expense in the period they are incurred. Defined benefit plans Typically, defined benefit plans define an amount of pension benefit that an employee will receive on retirement, usually dependent on one or more factors such as age, years of service and compensation. For defined benefit plans, expenses are assessed separately for each plan using the projected credit unit method. The projected credit unit method takes into account each period of service as giving rise to an additional unit of benefit to measure each unit separately. Under this method, the cost of providing pensions is charged to the income statement during the period of service of the employee. The amounts charged to the income statement consist of current service cost, interest cost, the expected return of the plan assets, past service costs and the effect of any settlements and curtailments. The obligations of the plan recognized in the balance sheet are measured at the present value of the estimated future cash outflows using a discount rate equivalent to the government´s bond rates with maturity terms similar to those of the obligation and the fair value of the plan assets. Past service costs result from the introduction of a new plan or changes to an existing plan. They are recognized immediately in the income statement. Actuarial gains and losses consist of the effects of differences between the previous actuarial assumptions and what has actually occurred and the effects of changes in actuarial assumptions. Actuarial gains and losses are fully recognized in Other comprehensive income. 28 When changes in the pension plan occurs, the past service costs are immediately recognized in the income statement, unless the changes are conditioned to the employee’s continued employment, for a specific period of time (the period in which the right is acquired). In such case, the past services costs are amortized using the straight-line method during the period in which the right was acquired. The Company recognizes assets (prepaid expenses) of its defined benefit plans, to the extent of the value of the economic benefit available to the Company either from refunds or reductions in future contributions. Other post-employment obligations The Company and its subsidiaries provide post-employment medical benefits, reimbursement of certain medication expenses and other benefits to certain retirees through Fundação Zerrenner. These benefits are not granted to new retirees. The expected costs of these benefits are recognized over the period of employment, using an accounting methodology similar to that for defined benefit plans, including actuarial gains and losses. Bonuses Bonuses granted to employees and managers are based on financial performance indicators. The estimated amount of the bonus is recognized as an expense in the period the bonus is earned. The bonus that is settled in shares are accounted for as share-based payments. (t) Share-based payments Share and share option programs allow management and other members appointed by the Board of Directors to acquire shares of the Company. The Company adopted IFRS 2 Share-based Payment for all award programs granted after November 7, 2002 that had not vested by January 1, 2007. The fair value of the share options is estimated at grant date, using an option pricing model that is most appropriate for the respective option. Based on the expected number of options that will be exercised, the fair value of the options granted is recognized as an expense over the vesting period with a credit to equity. When the options are exercised, equity is increased by the amount of the proceeds received. (u) Interest-bearing loans and borrowings Interest-bearing loans and borrowings are recognized initially at fair value less attributable transaction costs. Subsequent to initial recognition, interest-bearing loans and borrowings are stated at amortized cost with any difference between the initial and maturity amount being recognized in the income statement over the expected life of the instrument on an effective interest rate basis. The Company has interest-bearing loans and borrowings covered by a hedge structure (Note 10). 29 (v) Trade and other payables Trade and other payables are recognized initially at fair value and subsequently at amortized cost. (w) Income tax and social contribution Income tax and social contribution for the year comprises current tax and deferred tax. Income tax and social contribution are recognized in the income statement, unless they relate to items recognized directly in comprehensive income or other equity accounts. In these cases the tax effect is also recognized directly in equity account or comprehensive income (except interest on shareholder’s equity. See Note 3(q)). Interest on shareholder’s equity is expensed to the income statement for Income Tax and Social Contribution calculation, when declared, and is then reclassified to equity for purposes of presentation of the financial statements. The current tax expense is the expectation of payment on the taxable income for the year, using tax rates enacted, or substantially enacted, at the balance sheet date, and any adjustment to tax payable in respect of previous years. The deferred taxes are recognized using the balance sheet method. This means that a deferred tax liability or asset is recognized for all taxable and tax deductible temporary differences between the tax and accounting basis of assets and liabilities. Under this method, a provision for deferred taxes is also calculated on the differences between the fair value of assets and liabilities acquired in a business combination and their tax basis. IAS 12 – Income Taxes prescribes that no deferred tax is recorded: (i) at the initial recognition of an asset or liability in a transaction other than a business combination that at the time of the transaction affects neither accounting nor taxable profit or loss; and (ii) on differences related to investments in subsidiaries to the extent that they are not reversed in the foreseeable future. The amount of deferred tax provided is based on the expectation of the realization or settlement of the temporary difference, using currently or substantially enacted tax rates. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity, or on different taxable entities which intend either to settle current tax liabilities and assets on a net basis, or to realize the assets and settle the liabilities simultaneously. 30 The deferred tax asset is recognized only to the extent that it is likely that future taxable profits will be available. The deferred income tax asset is reduced to the extent that it is no longer probable that the future taxable benefit will occur. (x) Revenue recognition Revenue comprises the fair value of the amount received or receivable upon selling products or rendering services in the ordinary course of business. Revenue is presented net of taxes, returns, rebates and discounts net of elimination of sales between group companies. The Company recognizes revenue when the amount of revenue can be measured reliably and it is probable that economic benefits associated with the transaction will flow to the Company. Goods sold In relation to the sale of goods, revenue is recognized when the significant risks and benefits inherent to the good are transferred to the buyer, and no significant uncertainties remain regarding recovery of the consideration due, the costs associated with the possible return of the products, and when there is no continuing management involvement with the goods. Revenue from the sale of goods is measured at the fair value of the consideration (price) received or receivable, net of returns, or commercial deductions and discounts. As part of its commercial policy, the Company provides unconditional discounts to its customers, which are recorded as sales deductions. Rental and royalty revenue Rental revenue is recognized under “Other operating income” on a straight-line basis over the term of the lease. Royalty revenues from companies not included in the financial statements are also recognized in “Other operating income”, on an accrual basis. Investment subsidy and government grants The Company has benefits from Brazilian state tax incentive programs to promote industrial development including the deferral of payment of taxes or partial reductions of the tax payable. These State programs are to promote long-term increases in employment, industrial decentralization, as well as complement and diversify the industrial states. In the case of these States, the tax reductions and other terms are foreseen in tax law. When conditions to obtain these grants exist, they are under the Company's control. The benefits for the reduction in the payment of such taxes are recorded in the income statement, on an accrual basis at the time the Company meets its obligations under the program. 31 The Company does not use tax incentives granted by laws that have been declared unconstitutional by the Supreme Court. Finance income Finance income consists of interest received or receivable on funds invested, dividends received, foreign exchange gains, losses on currency hedging instruments offsetting currency gains, gains on hedging instruments that are not part of a hedge accounting relationship, gains on financial assets classified as trading as well as any gains from hedge ineffectiveness. Interest income is recognized on an accrual basis unless collectability is in doubt. Dividend income is recognized in the income statement on the period that the dividend is declared. (y) Expenses Royalty expenses Royalties paid to companies that are not part of the Company financial statements are recognized as cost of goods sold. Finance costs Finance costs comprise interest payable on borrowings, calculated using the effective interest rate method, foreign exchange losses, gains on currency hedging instruments offsetting currency losses, results on interest rate hedging instruments, losses on hedging instruments that are not part of a hedge accounting relationship, losses on financial assets classified as trading, as well as any losses from hedge ineffectiveness. All interest costs incurred in connection with borrowings or financial transactions are expensed as incurred as part of finance costs, except when capitalized. The interest expense component of finance lease payments is also recognized in the income statement using the effective interest rate method. Research and development, marketing and system development costs Research, advertising and promotional costs are expensed in the year in which these costs are incurred. System development costs are expensed in the year in which these costs are incurred, if they do not meet the criteria for capitalization. (z) Special items Special items are those that in Management’s judgment need to be disclosed separately by virtue of their size or incidence. In determining whether an event or transaction is special, Management considers quantitative as well as qualitative factors such as the frequency or predictability of occurrence, and the potential of impact on the variation of profit or loss. These items are disclosed in the income statement or separately disclosed in the notes to the financial statements. Transactions that may give rise to special items are principally restructuring activities, impairment losses, and gains or losses on disposal of assets and investments. 32 (aa) Financial assets (i) Classification The Company classifies its financial assets in the following categories: (a) at fair value through profit or loss, (b) loans and receivables, (c) available for sale and (d) held to maturity. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of its financial assets at initial recognition. (a) Financial assets at fair value through profit or loss Financial assets at fair value through profit or loss are financial assets held for trading. A financial asset is classified in this category if acquired principally for the purpose of being sold in the short term. Derivatives are also categorized as held for trading unless they are designated as hedges. Assets in this category are classified as current assets. (b) Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are included in current assets, except for maturities greater than 12 months after the end of the reporting period (these are classified as non-current assets). (c) Investments held to maturity Investments held to maturity are financial assets acquired with the intention and financial ability to hold them in the portfolio until maturity. (d) Available-for-sale financial assets Available-for-sale financial assets are non-derivative financial assets classified in this category or not classified in any of the categories above. Available-for-sale financial assets are classified as noncurrent assets, unless Management intends to dispose of the investment within 12 months of the end of the reporting period. 33 (ii) Recognition and measurement Purchases and sales of financial assets are recognized on the trade date - the date on which the Company undertakes to buy or sell the asset. Financial assets measured at fair value through profit and loss are initially recognized at fair value and transaction costs are charged to the income statement. These financial assets are realized when the rights to receive cash flows from investments have expired or have been transferred, in this case, when the Company has transferred substantially all risks and benefits of ownership. Financial assets measured at fair value through profit are subsequently carried at fair value. Gains or losses arising from changes in the fair value of financial assets at fair value through profit or loss are presented in the income statement in the period in which they arise. Loans and receivables are carried at amortized cost using the effective interest rate. Investments held to maturity are initially recognized at fair value plus any directly attributable transaction costs. After initial recognition, investments held to maturity are measured at amortized cost using the effective interest method, reduced by any on loss impairment. Available-for-sale financial assets are measured at fair value. Interest and inflation monetary adjustments are recognized in income, while changes in fair value are recognized in other comprehensive income, and are reclassified to income upon settlement of the instrument. The fair values ​​ of investments with public quotations are based on current bid prices. If the market for a financial asset (and for unlisted securities on the stock exchange) is not active, the Company establishes fair value by using valuation techniques. These techniques include the use of recent transactions with third parties, reference to other instruments that are substantially similar, analysis of discounted cash flows and option pricing models making maximum use of information from the market and with the least possible information generated by the Company's management. (iii) Impairment of financial assets Management assesses at the end of each reporting period whether there is objective evidence that a financial asset or group of financial assets is impaired. A financial asset or a group of financial assets is impaired and an impairment loss is recorded only if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset (“loss event”) and that loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reliably estimated. 34 (bb) Derivative financial instruments The Company uses derivative financial instruments in order to mitigate against risks related to foreign currency, interest rates and commodity prices. Derivative instruments that, although contracted for hedging purposes, do not meet all hedge accounting criteria are recognized at fair value in the income statement. Derivative financial instruments are recognized initially at fair value. Fair value is the amount an asset could be realized and a liability settled, between knowledgeable parties, in an arm’s length transaction. The fair value of derivative financial instruments may be obtained from quoted market prices or from pricing models that take into account current market rates. Subsequent to initial recognition, derivative financial instruments are re-measured to their fair value at the balance sheet date. Depending on whether cash flow, net investment or fair value hedge accounting is applied or not, any gain or loss is either recognized directly in other comprehensive income or in the income statement. Cash flow, net investment or fair value hedge accounting is applied to all hedges that qualify for hedge accounting when the required hedge documentation is in place and when the hedge is determined to be effective. (i) Cash flow hedge accounting When a derivative financial instrument hedges the variability in cash flows of a recognized asset or liability, the foreign currency risk and the fluctuation of commodity prices associated with a highly probable forecasted transaction, the effective part of any resulting gain or loss on the derivative financial instrument is recognized directly in other comprehensive income (hedge reserve). The ineffective part of any resulting gain or loss is recognized in the income statement. When the hedge relates to financial assets or liabilities, the cumulative gain or loss on the hedging instrument is reclassified from other comprehensive income into the income statement in the same period during which the hedged risk (hedged item) affects the income statement (e.g. when the variable interest expense is recognized). When a hedging instrument or hedge relationship is terminated but the hedged transaction is still expected to occur, the cumulative gain or loss (at that point) remains in other comprehensive income and is reclassified in accordance with the above policy when the hedged transaction occurs. If the hedged transaction is no longer probable, the cumulative gain or loss recognized in other comprehensive income is recycled into the income statement immediately. 35 (ii) Net investment hedge accounting Net investments hedge accounting, including currency hedging items which are recorded as part of the net investment, are accounted for similarly to cash flow hedges. Gains or losses on the hedging instrument relating to the effective portion of the hedge are recognized directly in other comprehensive income, while any gains or losses relating to the ineffective portion are recognized in the income statement. On disposal of a foreign operation, the cumulative gains or losses recognized directly in other comprehensive income is transferred to the income statement (Note 20). (iii) Fair value hedge accounting When a derivative financial instrument hedges the variability in fair value of a recognized asset or liability or a firm commitment, any resulting gain or loss on the hedging instrument is recognized in the income statement. The hedged item is also stated at fair value in respect of the risk being hedged, with any gain or loss being recognized in the income statement. The Company does not apply the fair value hedge accounting when the hedge item expires, was sold or exercised. (cc) Segment reporting Reportable segments are identified based on internal reports regularly reviewed by the chief operating decision maker of the Company for purposes of evaluating the performance of each segment and allocating resources to those segments . The appropriate segment presentation has been determined to be geographically based because the Company’s risks and rates of return are affected predominantly by its regional business areas. The Company’s management structure and internal reporting system to The Board of Directors reflect this basis. The Company operates its business through three zones identified as reportable segments: ▪ Latin America North, which includes our operations (a)in Brazil, where we operate two business sub units: (i)beer and (ii)carbonated soft drinks (“CSD”); and (b)in Hispanic Latin America Operations, excluding Latin America South (“HILA-ex”), which includes our operations in the Dominican Republic (which also serves the islands of the Caribbean: Saint Vincent, Dominica and Antigua) and Guatemala (which also serves El Salvador and Nicaragua); ▪ Latin America South, which includes our operations in Argentina, Bolivia, Paraguay, Uruguay, Chile, Ecuador and Peru; and ▪ Canada, represented by Labatt’s operations, which includes domestic sales in Canada. 36 (dd) Recently issued IFRS IFRSs with effective application for annual periods beginning on January 1, 2013: IFRS 10 Consolidated Financial Statements: Provides a single consolidation model that identifies control as the basis for consolidation for all types of entities. IFRS 11 Joint Arrangements: Replaces the current proportionate consolidation method by the equity method on joint ventures. Joint operations continue to be proportionally consolidated. IFRS 12 Disclosure of Interests in Other Entities: Combines, enhances and replaces the disclosure requirements for subsidiaries, joint arrangements, associates and unconsolidated structured entities. IFRS 13 Fair Value Measurement: Does not establish new requirements for when fair value is required but provides a single source of guidance on how fair value is measured. IAS 19 Employee Benefits (Revised 2011): The amendments, due to the revision, that caused the most significant impacts in the Company’s financial statements include: The profitability of plan assets will no longer be calculated through the concept of expected returns on assets. Expected returns are replaced by recording interest income in profit or loss, which is calculated using the discount rate used to measure the pension obligation. Unvested past service costs can no longer be deferred and recognized over the future vesting period. Instead, all past service costs will be recognized when the Company recognizes related restructuring or termination costs. IAS 19 (Revised 2011) is effective for annual periods beginning on January 1, 2013 and requires retrospective application. Except for IAS 19 (Revised 2011), the standards above did not have a significant impact on Ambev’s consolidated financial statements upon initial application. 37 Other Standards, Interpretations and Amendments to Standards The additional mandatory amendments with effective application for the financial year beginning on January 1, 2013 have not been listed because of either their non-applicability to or their immateriality to the Company. 4 . INVESTMENT SECURITIES 09/30/2013 12/31/2012 Current investments Financial asset at fair value through profit or loss-held for trading 612,489 291,183 Equity securities available-for-sale - 185,424 612,489 476,607 Non-current investments Equity securities available-for-sale 173,121 187,943 Debt held-to-maturity 69,435 61,436 242,556 249,379 Financial asset at fair value through profit or loss-held for trading In general, investments in debt securities with original maturities of greater than three months and remaining maturities of less than one year are classified as short-term investments. Investments with original maturities beyond one year may be classified as short-term based on their highly liquid nature and because such marketable securities represent the investment of cash that is available for current operations of the Company. Changes in fair values of financial assets at fair value through profit and loss are recorded as net finance cost in the income statement as of December, 31 2012 (Note 16). Equity securities available-for-sale The amount of R$173,121 (R$187,943 at December 31, 2012) classified in non-current assets as equity securities available-for-sale in the interim financial statements at September 30, 2013 is related to the operation on October 20, 2010 pursuant to which Ambev and Cervecería Regional S.A. (“Cervecería Regional”) combined their businesses in Venezuela, whereupon Cervecería Regional assumed an 85% interest and Ambev the remaining 15% which was recorded at fair value on the purchase date and adjusted by exchange variation, net of reductions in the recoverable amount of the asset. As of September 30, the Company recorded in the income statement an impairment charge of R$30,333 against this investment, mainly as a result of the currency devaluation, registered as other financial cost (Note 16 ), which was partially offset by foreign exchange gain in the period. The investment securities are disclosed in “investing activities” in cash flow statements. 38 5. INVENTORIES 09/30/2013 12/31/2012 Finished goods 929,966 697,966 Work in progress 232,130 204,455 Raw material 1,039,394 1,195,153 Consumables 29,817 59,470 Spare parts and other 260,873 248,660 Prepayments 130,746 88,346 Impairment losses (36,386) (27,709) 2,586,540 2,466,341 Losses on inventories recognized in the income statement amounted to R$67,378 as of September 30, 2013 (R$72,456 in September 30, 2012). 6. DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION Deferred taxes for income tax and social contribution taxes are calculated on tax losses, the negative tax basis of social contributions and the temporary differences between the tax bases and the carrying amount in the financial statement of assets and liabilities. The rates of these taxes in Brazil, currently set for the determination of deferred taxes, are 25% for income tax and 9% for social contribution. For the other regions the rates are as follow: HILA-ex (Guatemala and Dominican republic) from 23% to 31% Latin America - South from 14% to 35% Canada Operational 26% The amount of deferred income tax and social contribution by type of temporary difference is detailed as follows: 09/30/2013 12/31/2012 Assets Liabilities Net Assets Liabilities Net Trade and other receivables 51,802 - 51,802 37,733 - 37,733 Derivatives 431,417 (4,509) 426,908 294,775 (171) 294,604 Inventories 136,726 (3,563) 133,163 115,053 (609) 114,444 Loss carryforwards 422,271 - 422,271 342,298 - 342,298 Tax credits for corporate restructuring - - - 229,807 - 229,807 Employee benefits 526,085 (686) 525,399 523,724 - 523,724 Property, plant and equipment 26,109 (611,847) (585,738) 27,647 (607,614) (579,967) Intangible assets 6,068 (601,322) (595,254) 5,753 (610,295) (604,542) Goodwill 29,200 - 29,200 29,200 - 29,200 Trade and other payables - (691,382) (691,382) - (413,921) (413,921) Interest-bearing loans and borrowings 331,795 - 331,795 120,068 (4,419) 115,649 Provisions 257,648 (7,193) 250,455 287,908 (6,103) 281,805 Interest on shareholder's equity 92,549 - 92,549 60,424 - 60,424 Partnership profit - (142,326) (142,326) - (291,165) (291,165) Other items - (58,222) (58,222) - (79,621) (79,621) Gross deferred tax assets / (liabilities) 2,311,670 190,620 2,074,390 60,472 Netting by taxable entity (573,991) 573,991 - (646,210) 646,210 - Net deferred tax assets / (liabilities) 1,737,679 190,620 1,428,180 60,472 39 The Company only offsets the balances of deferred income tax and social contribution assets against liabilities when they are within the same entity and are expected to be realized in the same period. Tax losses and negative bases of social contribution and temporary deductible differences in Brazil, on which the deferred income tax and social contribution were calculated, have no expiry date. At September 30, 2013 the deferred tax assets related to combined tax losses has an expected utilization as follows: 09/30/2013 12/31/2012 2013 148,995 40,755 2014 73,812 79,858 2015 70,155 48,064 Beyond 2016 (i) 129,309 173,621 422,271 342,298 (i) There is no expected realization that exceed the period of 10 years. Part of the tax benefit corresponding to the tax losses from previous periods and temporary differencesof subsidiaries abroad was not recorded as an asset, as management is unable to conclude to a sufficient degree of certainty that realization is probable. The tax losses carried forward in relation to these unrecognized deferred tax assets are equivalent to approximately R$912,907 at September 30, 2013 (R$1.1 billionat December 31, 2012). The total unrecognized deferred tax assets related to tax losses carried forward for subsidiaries amount to R$228,520 at September 30, 2013 (R$331,151at December 31, 2012) for which the expiry term is on average five years. The change in net deferred taxes recorded in the combined statement of financial position is detailed as follows: Balance at December 31, 2012 60,472 Recognized in Income statement (86,232) Recognized in Equity 216,380 Balance at September 30, 2013 190,620 40 7. PROPERTY, PLANT AND EQUIPMENT 09/30/2013 12/31/2012 Land and buildings Plant and equipment Fixtures and fittings Under construction Total Total Acquisition cost Balance at end of previous year 5,024,644 15,668,981 2,828,671 1,601,520 25,123,816 21,886,121 Effect of movements in foreign exchange 29,007 122,884 19,887 (932) 170,846 582,016 Acquisitions through business combinations - - - 2,590 2,590 721,862 Acquisitions 7,450 180,506 47,556 2,029,402 2,264,914 2,971,471 Disposals (30,458) (307,133) (240,257) - (577,848) (941,721) Transfer to other asset categories 534,768 1,085,870 251,399 (1,977,412) (105,375) (97,833) Others 91 219 (156) - 154 1,900 Balance at end 5,565,502 16,751,327 2,907,100 1,655,168 26,879,097 25,123,816 Depreciation and Impairment Balance at end of previous year - Effect of movements in foreign exchange (17,714) (105,190) (13,953) - (136,857) (378,608) Depreciation (131,742) (1,022,557) (238,322) - (1,392,621) (1,732,110) Impairment losses - (48,840) - - (48,840) (56,444) Disposals 30,088 268,887 235,459 - 534,434 855,795 Transfer to other asset categories 242 14,176 8,256 - 22,674 46,139 Others - 934 (38) - 896 3,329 Balance at end - Carrying amount: December 31, 2012 3,402,400 6,508,813 838,551 1,601,520 12,351,284 12,351,284 September 30, 2013 3,824,132 6,698,569 908,382 1,655,168 13,086,251 Acquisitions in the period refer substantially to modernization, refurbishment, the extension of production lines and construction of new plants in order to increase capacity. Capitalizes interest on loans, which is directly attributable to the acquisition and construction of qualifying assets is mainly recognized on investments in Brazil. The interest capitalization rate used is 6. 36% per year (11.29% in 2012). The Company leases plant and equipment, and fixtures and fittings, which are accounted for as financial leases. The carrying amount of the leased assets was R$21,377 as of September 30, 2013 (R$47,772 as of December 31, 2012). Contractual commitments to purchase property, plant and equipment amounted toR$195,817as at September 30, 2013(R$212,668 as at December 31, 2012). 8. GOODWILL 09/30/2013 12/31/2012 Balance at the end of previous period 26,645,245 23,814,235 Effect of movements in foreign exchange 306,885 686,703 Acquisitions through business combinations and non-controlling interest (i) 124,246 2,144,307 Others (258,707) - Balance at the end of period 26,817,669 26,645,245 (i) In 2012, the change refers mainly to the acquisition of CND as already presented in the annual financial statement. 41 The carrying amount of goodwill was allocated to the different cash generating units levels as follows : Functional Currency 09/30/2013 12/31/2012 LAN: Brazil BRL 17,320,895 17,424,879 Dominican Republic DOP 2,313,169 2,321,116 LAS: Argentina ARS 969,889 1,046,781 Bolivia BOB 788,799 722,831 Ecuador USD 3,767 2,746 Chile CLP 38,771 37,351 Paraguay PYG 672,645 642,503 Peru PEN 44,401 44,479 Uruguay UYU 150,593 156,209 NA: Canada Holding BRL (i) 35,850 - Canada Operational CAD 4,478,890 4,246,350 26,817,669 26,645,245 (i) The goodwill in the amount of R$14,414.448, relating to Canada Operations, which was recorded in Ambev’s financial statements in relation to the acquisition of the Canadian operations from ABI in 2004 was reversed as part of the purchase accounting adjustments recorded to reflect the ABI accounting basis. The Canada Operation goodwill above reflects the goodwill recorded by ABI at the time such operations had been previously acquired by the ABI group. Annual impairment testing The cash-generating unit (“CGU”) to which the goodwill by expectation of future profitability (goodwill) has been allocated must be tested to check the need for reduction to the recoverable amount (impairment). The test is made comparing the book value of CGU (including the goodwill) with its recoverable value and must to be performed at least annually or always that there is indication that the CGU can be devalued. As of September 30, 2013 the Company had not observed any indication that a cash-generating unit could be undervalued. The impairment test will be performed during the last quarter of the current year. 9. INTEREST-BEARING LOANS AND BORROWINGS This explanatory note disseminates contractual information on the position of loans and financing of the Company. The explanatory Note 19 - Financial instruments and risks publishes additional information with respect to exposure of the Company to the risks of interest rate and currency. 42 09/30/2013 12/31/2012 Current liabilities Secured bank loans 151,306 65,170 Unsecured bank loans 729,623 753,819 Other unsecured loans 16,060 17,200 Financial leasing 865 1,583 897,854 837,772 Non-current liabilities Secured bank loans 433,150 243,833 Unsecured bank loans 1,160,141 1,462,331 Debentures and unsecured bond issues 340,306 429,745 Other unsecured loans 148,565 151,493 Financial leasing 19,687 18,555 2,101,849 2,305,957 Contract clauses (covenants) During the period there were no significant changes in contract clauses of loans and borrowings contracted by the Company. As of September 30, 2013 the Company was in compliance with all its contractual obligations for its loans and financings. 10. PROVISIONS Balance as of December 31, 2012 Effect of changes in foreign exchange rates Provisions made Provisions used and reversed Balance as of September 30, 2013 Restructuring Non-current restructuring 4,382 240 5,821 (5,201) 5,242 Contingencies Civil 30,531 (931) 13,148 (17,350) 25,398 Taxes on sales 183,643 - 101,385 (153,713) 131,315 Income tax 150,868 1,959 3,876 (8,113) 148,590 Labor 180,133 (216) 160,733 (167,307) 173,343 Others 105,971 839 15,533 (18,082) 104,261 Total 651,146 1,651 294,675 582,907 Total provisions 655,528 1,891 300,496 588,149 43 Total 1 year or less 1-2 years 2-5 years Over 5 years Restructuring Non-current restructuring 5,242 4,743 499 - - Contingencies Civil 25,398 5,889 6,122 12,474 913 Taxes on sales 131,315 37,409 29,469 60,044 4,393 Income tax 148,590 27,608 37,966 77,356 5,660 Labor 173,343 48,753 39,098 79,663 5,829 Others 104,261 11,627 29,070 59,230 4,334 Total 582,907 131,286 141,725 288,767 21,129 Total provisions 588,149 136,029 142,224 288,767 21,129 The expected settlement was based on management’s best estimate at the balance sheet date. Main lawsuits with probable likelihood of loss: Taxes on sales In Brazil, the Company and its subsidiaries are involved in several administrative and judicial proceedings related to ICMS, IPI, PIS and COFINS taxes. Such proceedings include, among others, tax offsets, credits and judicial injunctions exempting tax payment. The provisions for these taxes at September 30, 2013 are R$131,315 (R$183,643 at December 31, 2012). Labor The Company and its subsidiaries are involved in 4,182 thousand labor proceedings with former employees or former employees of service providers. The main issues involve overtime and related effects and respective charges. The provisions for labor contingencies at September 30, 2013 was R$173,343 (R$180,133 at December 31, 2012). Other lawsuits The Company is involved in several lawsuits brought by former distributors which are mainly claiming damages resulting from the termination of their contracts. The processes with possible probabilities are disclosed in note 21. 11. CHANGES IN EQUITY (a) Capital stock Outstanding shares (in thousand of shares) 09/30/2013 12/31/2012 Common Total At the end of the previous year 249,061 249,061 Changes during the year 9,444,537 - 9,693,598 249,061 44 (b) Capital reserves Capital reserves Share premium Gain on shares issued Others capital reserve Share-based payments Capital reserves At January 1, 2013 adjusted - Shares issued 6,204,056 - 626,692 370,722 7,201,470 Stock swap merger 48,527,401 - - - 48,527,401 Share-based payment - - - 47,992 47,992 At September 30, 2013 54,731,457 - 626,692 418,714 55,776,863 Capital reserves Share premium Gain on shares issued Others capital reserve Share-based payments Capital reserves At January 1, 2012 adjusted - Share-based payment - - - 58,940 58,940 At September 30, 2012 - - - 58,940 58,940 (b.1) Share-based payment Different share-based payment programs and stock option plans allow the senior management acquires shares of the subsidiary Ambev. The share-based payment reserve recorded a charge of R$120,319 and 104,229 at September 30, 2013 and 2012, respectively (Note 18 – Share-based payment ). (c) Net income reserve Net income reserve Investments reserve Statutory reserve Fiscal incentive Additional dividends Net income reserve At January 1, 2013 - 4,456 - 47,193 51,649 Shares issued - - 1,005,409 - 1,005,409 Dividends 34,130 - - (47,193) (13,063) At September 30, 2013 34,130 4,456 1,005,409 - 1,043,995 Net income reserve Investments reserve Statutory reserve Fiscal incentive Additional dividends Net income reserve At January 1, 2012 - 2,132 - 38,089 40,221 At September 30, 2012 - 2,132 - 38,089 40,221 45 (c.1) Investments reserve The investment reserve refers to the allocation of profits in order to meet the projected business growth, set out in the investment plan of the Company. (c.2) Statutory Reserve From net income, 5% will be applied before any other allocation, to the statutory reserve, which cannot exceed 20% of capital stock. The Company is not required to supplement the statutory reserve in the year when the balance of this reserve, plus the amount of capital reserves, exceeds 30% of the capital stock. The statutory reserve is to preserve capital resources and can only be used to offset losses or increase capital. (c.3) Tax incentives The Company participates in ICMS (VAT) tax benefit programs offered by various States in order to attract investments to their region, in the form of financing, VAT deferral or partial reductions of amounts due. These State programs aim to promote employment, regional decentralization, complementation and diversification of the State’s industrial framework. In these States, the grace and enjoyment periods, reductions and other conditions are provided by the tax legislation. Some States and Public Prosecutors have filed Direct Actions of Unconstitutionality (ADIs) in the Supreme Court to challenge the constitutionality of certain State laws imposing tax incentive programs unilaterally, without the prior approval of CONFAZ (the Council formed by all the 27 Treasury Secretariats). The Company does not make use of tax incentives that were declared unconstitutional by the Supreme Court. The portion of the expected income for the period relating to tax incentives, which will be used for the net income reserve at the close of the period ended December 31, 2013, and are therefore not available as a basis for distribution of dividends, is composed of: 46 (c.4) Interest on shareholders’ equity / Dividends Brazilian companies are permitted to distribute interest attributed to shareholders’ equity calculated based on the long-term interest rate (TJLP), such interest being tax-deductible and, when distributed, may be considered part of the mandatory dividends. As determined by its By-laws, the Company is required to distribute to its shareholders, as a mandatory dividend in respect of each fiscal year ending on December 31, an amount not less than 40% of its net income determined under Brazilian law, as adjusted in accordance with applicable law, unless payment of such amount would be incompatible with Ambev’s financial situation. The mandatory dividend includes amounts paid as interest on shareholder’s equity. Events during the period of 2013: Event Approval Type Date of payment Type of share Ammount per share Total amount Ordinary General Meeting 03/01/2013 Dividends 03/11/2013 Common 0.0524 13,063 Board of Directors Meeting 08/30/2013 Dividends 09/27/2013 Common 0.1300 2,035,987 Ordinary General Meeting 03/01/2013 Interest on shareholder's equity 03/11/2013 Common 0.0443 11,037 (i) 2,060,087 (i) These dividends refer to the total amount approved for distribution in the period, and were accrued in fiscal year of 2012. Events during the period of 2012: Event Approval Type Date of payment Type of share Ammount per share Total amount Extraordinary General Meeting 04/05/2012 Dividends 04/11/2012 Common 0.0522 13,000 (i) Ordinary General Meeting 04/30/2012 Dividends 09/14/2012 Common 0.0428 10,662 23,662 (i) These dividends refer to the total amount approved for distribution in the period, and were accrued in fiscal year of 2011. (c.5) Proposed dividends and additional dividends The reserves for proposed dividends and additional dividends proposed are designed to segregate the dividends to be distributed during the following fiscal year. The dividends and additional dividends were initially allocated due to legal aspects based on Corporate Law. 47 (d) Comprehensive income Comprehensive Income Fair value adjustment on available-for-sale securities Translation reserves Cash flow hedge Actuarial gains/ losses Put option of a subsidiary interest Accounting adjustments for transactions between shareholders Comprehensive Income At January 1, 2013 676,497 - 676,497 Effects of changes in accounting standards 240,214 53,798 (831,125) (1,225,738) 26,668,741 24,229,393 At January 1, 2013 adjusted - 240,214 53,798 26,668,741 24,905,890 Net income - 2,212,147 2,212,147 Other comprehensive income Translation reserves - gains / (losses) - 231,707 - 231,707 Cash flow hedges - gains / (losses) - - (33,109) - - - (33,109) Actuarial gain / (losses) - - - 86,994 - - 86,994 Total Comprehensive income - 231,707 86,994 - 2,212,147 2,497,739 Shares issued - (16,413,758) (16,413,758) Adjust transaction with minority - (85,242,633) (85,242,633) Put option to acquire interest in a subsidiary - (60,007) - (60,007) Gains/(losses) of non-controlling interest´s share - (217,511) (217,511) Others - (1,261,316) (1,261,316) At September 30, 2013 - 471,921 20,689 Comprehensive Income Fair value adjustment on available-for-sale securities Translation reserves Cash flow hedge Actuarial gains/ losses Put option of a subsidiary interest Accounting adjustments for transactions between shareholders Comprehensive Income At January 1, 2012 496,800 - 496,800 Effects of changes in accounting standards - 22,784,726 22,287,926 At January 1, 2012 adjusted - 22,784,726 22,784,726 Net income - 4,051,681 4,051,681 Other comprehensive income Translation reserves - gains / (losses) - 769,052 - 769,052 Cash flow hedges - gains / (losses) - - 91,974 - - - 91,974 Actuarial gain / (losses) - - - (39,783) - - (39,783) Total Comprehensive income - 769,052 91,974 - 4,051,681 4,872,924 Put option to acquire interest in a subsidiary - (1,224,193) - (1,224,193) Gains/(losses) of non-controlling interest´s share - 101,435 Others - (2,093,639) (2,093,639) At September 30, 2012 - 769,052 91,974 24,742,768 24,441,253 (d.1) Fair value adjustment on available-for-sale securities Ambev SA had, until the date of the Contribution of Shares, participation without significant influence on Ambev, which was classified as equity security available for sale and therefore valued at market value. As explained in note 1 (c) on the b asis of presentation of the Ambev S.A. predecessor financial statements before the Contribution of Shares on June 17, 2013, the valuation of the stake in Ambev at market value was reversed to reflect the accounting basis of the predecessor cost. (d.2) Translation reserves The translation reserves comprise all foreign currency exchange differences arising from the translation of the financial statements with a functional currency different from the Real. (d.3) Cash flow hedging reserves The hedging reserves comprise the effective portion of the cumulative net change in the fair value of cash flow hedges to the extent the hedged risk has not yet impacted profit or loss (Note 19 - Financial instruments and risks ). 48 (d.4) Actuarial gains and losses The actuarial gains and losses include expectations with regards to the future pension plans obligations. Consequently, the results of actuarial gains and losses are recognized on a timely basis considering best estimate obtained by Management. Accordingly, the Company recognizes on a quarterly basis the results of these estimated actuarial gains and losses according to the expectations presented based on an independent actuarial report. (d.5) Put option of a subsidiary interest As part of the shareholders agreement between the Ambev and ELJ, an option to sell (“put”) and to purchase (“call”) was issued, which may result in an acquisition by Ambev of the remaining shares of CND, for a value based on EBITDA multiples and exercisable annually until 2019. On September 30, 2013 the put option held by ELJ is valued at approximately R$2.1 billion and the liability was recorded against equity in accordance with the IFRS 3 and categorized as “Level 3”. No value has been assigned to the call option held by Ambev. The fair value of this consideration deferred was calculated by using standard valuation techniques (present value of the principal amount and future interest rates, discounted by the market rate). The criteria used are based on market information and from reliable sources and they are revaluated on an annual basis at the same moment that the Company applies the impairment test. The changes in Level 3 are presented as Note 19 - Financial instruments and risks. (d.6) Accounting adjustments for transactions between shareholders In transactions with shareholders of the same business, even when: held among people totally independent of each other, presenting valid economic basis and reflect normal market conditions, the applicable accounting standards and understand such transactions occurring within a single accounting entity. Thus, as determined by IAS 27 – Consolidated and Separate Financial Statements, in their items 30 and 31, any difference between the amount by which the share of non-controlling interests are accounted for and the fair value of the amount paid or received shall be recognized directly in equity net income attributable to controlling. Individual Statements should reflect the situation of individual subsidiary but considering of it is linked to the concept of the economic entity as a whole, including the equity of the Company and subsidiary, therefore they must be equal. Given this, even if the transaction was carried out between parties interest free and effective disbursement in the acquisition, it is necessary to adjust the accounting individual statements equivalent to the amount of the provision of goodwill matched against the equity of the entity, and it aligns it to the consolidated financial statements. The merger of shares of the minority shareholders of the subsidiary Companhia de Bebidas das Americas, the mentioned adjustment was proceeded recognizing the counterpart provision in the amount of goodwill in this account equity. 49 12 . SEGMENT REPORTING Segment information is presented in geographical areas, since the risks and rates of return are affected predominantly by the fact that the Company operates in different regions. The Company's management structure and the information reported to the main decision maker are structured in a similar fashion. Ambev S.A. operates its business through three areas identified as reportable segments (Latin America - North, Latin America - South and Canada). The performance information by business units (Beer and CSD), is also used by the decision maker for the Company and is presented as additional information, even though it does not qualify as a reportable segment. Internally, the Company’s management uses performance indicators, such as normalized earnings before interest and taxes (normalized EBIT) and normalized earnings before interest, taxes, depreciation and amortization (normalized EBITDA) as measures of segment performance to make decisions about resource allocation and performance analysis. These indicators are reconciled to the profit of the segment in the tables below. Whenever used in this document, the term “normalized” refers to performance measures (EBITDA, EBIT, Profit, EPS) before special items adjustments. The information is presented in thousands of Brazilian Reais, except for volumes, which are presented in thousands of hectoliters . As from January 1, 2013, the Company transferred management responsibility for Ecuador and Peru to the Latin America South Zone. These countries were previously reported within the Latin America North Zone. The 2012 Latin America South and Latin America North information have been adjusted for comparative purposes. 50 (a) Reportable segments - For the nine-month periods ended: Latin America - north (i) Latin America - south Canada Consolidated (Expressed in thousand of Brazilian Reais) 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 83,686 86,219 25,540 26,749 6,954 7,171 116,181 120,139 Net sales 15,844,671 14,973,126 4,709,895 4,124,575 3,183,976 2,999,438 23,738,542 22,097,139 Cost of sales (5,324,332) (4,837,503) (1,877,304) (1,690,567) (921,961) (843,024) (8,123,597) (7,371,094) Gross profit 10,520,339 10,135,623 2,832,591 2,434,008 2,262,015 2,156,414 15,614,945 14,726,045 Sales and marketing expenses (4,100,894) (3,570,242) (1,014,526) (879,932) (955,549) (924,587) (6,070,969) (5,374,761) Administrative expenses (809,549) (930,904) (183,783) (158,264) (110,553) (104,509) (1,103,885) (1,193,677) Other operating income/(expenses) 1,033,709 558,381 (20,585) (4,381) 5,374 5,246 1,018,498 559,246 Share of result of associates 4,454 - - - 1,223 91 5,677 91 Normalized income from operations (normalized EBIT) 6,648,059 6,192,858 1,613,697 1,391,431 1,202,510 1,132,655 9,464,266 8,716,944 Special items (3,185) (36,410) (4,444) - (5,546) - (13,175) (36,410) Income from operations (EBIT) 6,644,874 6,156,448 1,609,253 1,391,431 1,196,964 1,132,655 9,451,091 8,680,534 Net finance cost (737,261) (535,423) (275,943) (48,595) 10,236 (46,689) (1,002,968) (630,707) Income before income tax 5,907,613 5,621,025 1,333,310 1,342,836 1,207,200 1,085,966 8,448,123 8,049,827 Income tax expense (851,056) (620,860) (637,094) (390,613) (356,498) (351,321) (1,844,648) (1,362,794) Net income 5,056,557 5,000,165 696,216 952,223 850,702 734,645 6,603,475 6,687,033 Normalized EBITDA 7,803,945 7,238,645 1,916,371 1,652,623 1,316,771 1,232,095 11,037,087 10,123,363 Special items (3,185) (36,410) (4,444) - (5,546) - (13,175) (36,410) Depreciation, amortization and impairment (1,155,886) (1,045,787) (302,674) (261,192) (114,261) (99,440) (1,572,821) (1,406,419) Net finance costs (737,261) (535,423) (275,943) (48,595) 10,236 (46,689) (1,002,968) (630,707) Income tax expense (851,056) (620,860) (637,094) (390,613) (356,498) (351,321) (1,844,648) (1,362,794) Net income 5,056,557 5,000,165 696,216 952,223 850,702 734,645 6,603,475 6,687,033 Normalized EBITDA margin in % 49.3% 48.3% 40.7% 40.1% 41.3% 41.1% 46.5% 45.8% Acquisition of property, plant and equipment 1,911,790 1,593,577 358,843 352,883 125,775 77,446 2,396,408 2,023,906 Additions to / (reversals of) provisions 178,297 192,152 2,004 3,388 3,094 12,337 183,395 207,877 Full time employee - Average 37,355 36,203 10,194 10,341 4,866 4,893 52,415 51,437 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Segment assets 20,543,371 19,159,354 7,189,259 7,609,711 17,414,825 17,301,943 45,147,455 44,071,008 Intersegment elimination - (1,700,211) (1,884,566) Non-segmented assets - 16,171,730 19,646,433 Total assets 59,618,974 61,832,875 Segment liabilities 10,764,673 14,651,098 2,877,911 3,642,076 2,600,841 2,490,474 16,243,425 20,783,648 Intersegment elimination - (1,700,211) (1,884,566) Non-segmented liabilities - 45,075,760 42,933,793 Total liabilities 59,618,974 61,832,875 (i) Latin America – North: includes operations in Brazil and HILA-ex (Guatemala and Dominican Republic). (ii) Latin America – South: includes operations in Argentina, Bolivia, Chile, Paraguay, Uruguay, Ecuador and Peru. 51 (b) Additional information – by Business unit - For the nine-month periods ended: Latin America - north (Expressed in thousand of Brazilian Reais) Beer Soft drink Total 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 61,571 63,622 22,115 22,597 83,686 86,219 Net sales 13,131,662 12,488,553 2,713,009 2,484,573 15,844,671 14,973,126 Cost of sales (4,008,082) (3,746,042) (1,316,250) (1,091,461) (5,324,332) (4,837,503) Gross profit 9,123,580 8,742,511 1,396,759 1,393,112 10,520,339 10,135,623 Sales and marketing expenses (3,513,712) (3,056,654) (587,182) (513,588) (4,100,894) (3,570,242) Administrative expenses (729,261) (825,873) (80,288) (105,031) (809,549) (930,904) Other operating income/(expenses) 822,643 399,409 211,066 158,972 1,033,709 558,381 Share of result of associates Normalized income from operations (normalized EBIT) 5,707,704 5,259,393 940,355 933,465 6,648,059 6,192,858 Special items (2,333) (34,665) (852) (1,745) (3,185) (36,410) Income from operations (EBIT) 5,705,371 5,224,728 939,503 931,720 6,644,874 6,156,448 Net finance cost (737,261) (535,423) - - (737,261) (535,423) Income before income tax 4,968,110 4,689,305 939,503 931,720 5,907,613 5,621,025 Income tax expense (851,056) (620,860) - - (851,056) (620,860) Net income 4,117,054 4,068,445 939,503 931,720 5,056,557 5,000,165 Normalized EBITDA 6,657,368 6,117,848 1,146,577 1,120,800 7,803,945 7,238,648 Special items (2,333) (34,665) (852) (1,745) (3,185) (36,410) Depreciation, amortization and impairment (949,664) (858,455) (206,222) (187,335) (1,155,886) (1,045,790) Net finance costs (737,261) (535,423) - - (737,261) (535,423) Income tax expense (851,056) (620,860) - - (851,056) (620,860) Net income 4,117,054 4,068,445 939,503 931,720 5,056,557 5,000,165 Normalized EBITDA margin in % 50.7% 49.0% 42.3% 45.1% 49.3% 48.3% Brazil Beer Soft drink Total (Expressed in thousand of Brazilian Reais) 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 58,328 61,191 21,154 21,673 79,482 82,864 Net sales 12,395,432 12,027,350 2,483,339 2,351,053 14,878,771 14,378,403 Cost of sales (3,737,824) (3,515,269) (1,132,580) (1,017,150) (4,870,404) (4,532,419) Gross profit 8,657,608 8,512,081 1,350,759 1,333,903 10,008,367 9,845,984 Sales and marketing expenses (3,323,433) (2,923,994) (527,954) (467,107) (3,851,387) (3,391,101) Administrative expenses (668,259) (770,781) (59,039) (83,408) (727,298) (854,189) Other operating income/(expenses) 821,367 398,637 202,571 158,566 1,023,938 557,203 Share of result of associates 4,454 - - - 4,454 - Normalized income from operations (normalized EBIT) 5,491,737 5,215,943 966,337 941,954 6,458,074 6,157,897 Special items - (19,079) - - - (19,079) Income from operations (EBIT) 5,491,737 5,196,864 966,337 941,954 6,458,074 6,138,818 Net finance cost (724,095) (508,930) - - (724,095) (508,930) Income before income tax 4,767,642 4,687,934 966,337 941,954 5,733,979 5,629,888 Income tax expense (810,866) (597,608) - - (810,866) (597,608) Net income 3,956,776 4,090,326 966,337 941,954 4,923,113 5,032,280 Normalized EBITDA 6,360,388 6,022,469 1,146,381 1,110,485 7,506,769 7,132,954 Special items - (19,079) - - - (19,079) Depreciation, amortization and impairment (868,651) (806,526) (180,044) (168,531) (1,048,695) (975,057) Net finance costs (724,095) (508,930) - - (724,095) (508,930) Income tax expense (810,866) (597,608) - - (810,866) (597,608) Net income 3,956,776 4,090,326 966,337 941,954 4,923,113 5,032,280 Normalized EBITDA margin in % 51.3% 50.1% 46.2% 47.2% 50.4% 49.6% 52 HILA-ex Beer Soft drink Total (Expressed in thousand of Brazilian Reais) 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 3,243 2,431 961 924 4,204 3,355 Net sales 736,230 461,203 229,670 133,520 965,900 594,723 Cost of sales (270,258) (230,773) (183,670) (74,311) (453,928) (305,084) Gross profit 465,972 230,430 46,000 59,209 511,972 289,639 Sales and marketing expenses (190,279) (132,660) (59,228) (46,481) (249,507) (179,141) Administrative expenses (61,002) (55,092) (21,249) (21,623) (82,251) (76,715) Other operating income/(expenses) (12,294) 772 8,495 406 (3,799) 1,178 Normalized income from operations (normalized EBIT) 202,397 43,450 176,415 34,961 Special items (2,333) (15,586) (852) (1,745) (3,185) (17,331) Income from operations (EBIT) 200,064 27,864 173,230 17,630 Net finance cost (13,166) (26,493) - - (13,166) (26,493) Income before income tax 186,898 1,371 160,064 Income tax expense (40,190) (23,252) - - (40,190) (23,252) Net income 146,708 119,874 Normalized EBITDA 283,414 95,379 196 10,315 283,610 105,694 Special items (2,333) (15,586) (852) (1,745) (3,185) (17,331) Depreciation, amortization and impairment (81,017) (51,929) (26,178) (18,804) (107,195) (70,733) Net finance costs (13,166) (26,493) - - (13,166) (26,493) Income tax expense (40,190) (23,252) - - (40,190) (23,252) Net income 146,708 119,874 Normalized EBITDA margin in % 38.5% 20.7% 0.1% 7.7% 29.4% 17.8% Latin America - south Beer Soft drink Total (Expressed in thousand of Brazilian Reais) 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 15,019 15,695 10,521 11,054 25,540 26,749 Net sales 3,392,722 2,898,007 1,317,173 1,226,568 4,709,895 4,124,575 Cost of sales (1,081,608) (930,286) (795,696) (760,281) (1,877,304) (1,690,567) Gross profit 2,311,114 1,967,721 521,477 466,287 2,832,591 2,434,008 Sales and marketing expenses (665,974) (564,715) (348,552) (315,217) (1,014,526) (879,932) Administrative expenses (138,317) (121,097) (45,466) (37,167) (183,783) (158,264) Other operating income/(expenses) (13,932) (7,817) (6,653) 3,436 (20,585) (4,381) Normalized income from operations (normalized EBIT) 1,492,891 1,274,092 120,806 117,339 1,613,697 1,391,431 Special items (4,444) - - - (4,444) - Income from operations (EBIT) 1,488,447 1,274,092 120,806 117,339 1,609,253 1,391,431 Net finance cost (262,423) (47,795) (13,520) (800) (275,943) (48,595) Income before income tax 1,226,024 1,226,297 107,286 116,539 1,333,310 1,342,836 Income tax expense (635,699) (389,118) (1,395) (1,495) (637,094) (390,613) Net income 590,325 837,179 105,891 115,044 696,216 952,223 Normalized EBITDA 1,731,796 1,474,108 184,575 178,515 1,916,371 1,652,623 Special items (4,444) - - - (4,444) - Depreciation, amortization and impairment (238,905) (200,016) (63,769) (61,176) (302,674) (261,192) Net finance costs (262,423) (47,795) (13,520) (800) (275,943) (48,595) Income tax expense (635,699) (389,118) (1,395) (1,495) (637,094) (390,613) Net income 590,325 837,179 105,891 115,044 696,216 952,223 Normalized EBITDA margin in % 51.0% 50.9% 14.0% 14.6% 40.7% 40.1% 53 Canada 09/30/2013 09/30/2012 (Expressed in thousand of Brazilian Reais) Beer Total Beer Total Volume 6,954 6,954 7,171 7,171 Net sales 3,183,976 3,183,976 2,999,438 2,999,438 Cost of sales (921,961) (921,961) (843,024) (843,024) Gross profit 2,262,015 2,262,015 2,156,414 2,156,414 Sales and marketing expenses (955,549) (955,549) (924,587) (924,587) Administrative expenses (110,553) (110,553) (104,509) (104,509) Other operating income/(expenses) 5,374 5,374 5,246 5,246 Share of result of associates 1,223 1,223 91 91 Normalized income from operations (normalized EBIT) 1,202,510 1,202,510 1,132,655 1,132,655 Special items (5,546) (5,546) - - Income from operations (EBIT) 1,196,964 1,196,964 1,132,655 1,132,655 Net finance cost 10,236 10,236 (46,689) (46,689) Income before income tax 1,207,200 1,207,200 1,085,966 1,085,966 Income tax expense (356,498) (356,498) (351,321) (351,321) Net income 850,702 850,702 734,645 734,645 Normalized EBITDA 1,316,771 1,316,771 1,232,095 1,232,095 Special items (5,546) (5,546) - - Depreciation, amortization and impairment (114,261) (114,261) (99,440) (99,440) Net finance costs 10,236 10,236 (46,689) (46,689) Income tax expense (356,498) (356,498) (351,321) (351,321) Net income 850,702 850,702 734,645 734,645 Normalized EBITDA margin in % 41.3% 41.3% 41.1% 41.1% Volume information unaudited. (c) Reportable segments - Three-month period ended: Latin America - north (i) Latin America - south Canada Consolidated (Expressed in thousand of Brazilian Reais) 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 28,494 29,673 8,167 8,193 2,604 2,664 39,265 40,530 Net sales 5,586,370 5,447,293 1,627,147 1,418,580 1,249,086 1,170,149 8,462,603 8,036,022 Cost of sales (1,820,744) (1,755,994) (656,002) (579,506) (358,101) (332,228) (2,834,847) (2,667,728) Gross profit 3,765,626 3,691,299 971,145 839,074 890,985 837,921 5,627,756 5,368,294 Sales and marketing expenses (1,324,052) (1,194,871) (343,443) (315,400) (332,420) (311,535) (1,999,915) (1,821,806) Administrative expenses (261,860) (425,492) (64,082) (62,286) (26,556) (31,699) (352,498) (519,477) Other operating income/(expenses) 389,292 242,313 (520) 8,532 5,529 684 394,301 251,529 Share of result of associates 3,486 1 - - 406 31 3,892 32 Normalized income from operations (normalized EBIT) 2,572,492 2,313,250 563,100 469,920 537,944 495,402 3,673,536 3,278,572 Special items (1,022) (9,636) (362) - (5,546) - (6,930) (9,636) Income from operations (EBIT) 2,571,470 2,303,614 562,738 469,920 532,398 495,402 3,666,606 3,268,936 Net finance cost (248,918) (294,552) (246,859) (54,559) 639 (16,412) (495,138) (365,523) Income before income tax 2,322,552 2,009,062 315,879 415,361 533,037 478,990 3,171,468 2,903,413 Income tax expense (356,116) (149,506) (306,125) (132,960) (170,225) (137,592) (832,466) (420,058) Net income 1,966,436 1,859,556 9,754 282,401 362,812 341,398 2,339,002 2,483,355 Normalized EBITDA 2,951,211 2,694,012 674,837 559,311 582,369 533,791 4,208,417 3,787,114 Special items (1,022) (9,636) (362) - (5,546) - (6,930) (9,636) Depreciation, amortization and impairment (378,719) (380,762) (111,737) (89,391) (44,425) (38,389) (534,881) (508,542) Net finance costs (248,918) (294,552) (246,859) (54,559) 639 (16,412) (495,138) (365,523) Income tax expense (356,116) (149,506) (306,125) (132,960) (170,225) (137,592) (832,466) (420,058) Net income 1,966,436 1,859,556 9,754 282,401 362,812 341,398 2,339,002 2,483,355 Normalized EBITDA margin in % 52.8% 49.5% 41.5% 39.4% 46.6% 45.6% 49.7% 47.1% Acquisition of property, plant and equipment 850,860 788,167 172,997 166,434 41,001 34,205 1,064,858 988,806 Additions to / (reversals of) provisions 68,208 77,309 496 1,424 3,094 635 71,798 79,368 Full time employee 37,355 36,203 10,194 10,341 4,866 4,893 52,415 51,437 54 (d) Additional information – by business unit – Three-month period ended: Latin America - north (Expressed in thousand of Brazilian Reais) Beer Soft drink Total 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 20,841 21,854 7,653 7,819 28,494 29,673 Net sales 4,619,152 4,537,715 967,218 909,578 5,586,370 5,447,293 Cost of sales (1,375,850) (1,373,767) (444,894) (382,227) (1,820,744) (1,755,994) Gross profit 3,243,302 3,163,948 522,324 527,351 3,765,626 3,691,299 Sales and marketing expenses (1,153,581) (1,019,507) (170,471) (175,364) (1,324,052) (1,194,871) Administrative expenses (233,466) (368,601) (28,394) (54,304) (261,860) (422,905) Other operating income/(expenses) 301,598 157,560 87,694 84,754 389,292 242,313 Share of result of associates 3,486 1 - - 3,486 1 Normalized income from operations (normalized EBIT) 2,161,339 1,933,401 411,153 382,437 2,572,492 2,315,837 Special items (730) (8,395) (292) (1,241) (1,022) (9,636) Income from operations (EBIT) 2,160,609 1,925,006 410,861 381,196 2,571,470 2,306,201 Net finance cost (248,918) (294,552) - - (248,918) (294,552) Income before income tax 1,911,691 1,630,454 410,861 381,196 2,322,552 2,011,649 Income tax expense (356,116) (149,506) - - (356,116) (149,506) Net income 1,555,575 1,480,948 410,861 381,196 1,966,436 1,862,143 Normalized EBITDA 2,474,082 2,248,802 477,129 447,798 2,951,211 2,696,599 Special items (730) (8,395) (292) (1,241) (1,022) (9,636) Depreciation, amortization and impairment (312,743) (315,401) (65,976) (65,361) (378,719) (380,762) Net finance costs (248,918) (294,552) - - (248,918) (294,552) Income tax expense (356,116) (149,506) - - (356,116) (149,506) Net income 1,555,575 1,480,948 410,861 381,196 1,966,436 1,862,143 Normalized EBITDA margin in % 53.6% 49.6% 49.3% 49.2% 52.8% 49.5% Brazil Beer Soft drink Total (Expressed in thousand of Brazilian Reais) 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 19,635 20,660 7,272 7,423 26,907 28,083 Net sales 4,331,885 4,299,281 876,576 831,882 5,208,461 5,131,163 Cost of sales (1,267,427) (1,257,658) (375,711) (348,640) (1,643,138) (1,606,298) Gross profit 3,064,458 3,041,623 500,865 483,242 3,565,323 3,524,865 Sales and marketing expenses (1,092,865) (966,073) (151,219) (157,710) (1,244,084) (1,123,783) Administrative expenses (206,214) (332,904) (19,050) (42,205) (225,264) (375,109) Other operating income/(expenses) 305,569 158,079 85,233 84,439 390,802 242,518 Share of result of associates 3,486 1 - - 3,486 1 Normalized income from operations (normalized EBIT) 2,074,434 1,900,726 415,829 367,766 2,490,263 2,268,492 Special items - Income from operations (EBIT) 2,074,434 1,900,726 415,829 367,766 2,490,263 2,268,492 Net finance cost (247,000) (285,264) - - (247,000) (285,264) Income before income tax 1,827,434 1,615,462 415,829 367,766 2,243,263 1,983,228 Income tax expense (346,621) (128,033) - - (346,621) (128,033) Net income 1,480,813 1,487,429 415,829 367,766 1,896,642 1,855,195 Normalized EBITDA 2,356,682 2,187,262 472,682 424,513 2,829,364 2,611,775 Depreciation, amortization and impairment (282,248) (286,536) (56,853) (56,747) (339,101) (343,283) Net finance costs (247,000) (285,264) - - (247,000) (285,264) Income tax expense (346,621) (128,033) - - (346,621) (128,033) Net income 1,480,813 1,487,429 415,829 367,766 1,896,642 1,855,195 Normalized EBITDA margin in % 54.4% 50.9% 53.9% 51.0% 54.3% 50.9% 55 HILA-ex Beer Soft drink Total (Expressed in thousand of Brazilian Reais) 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 1,206 1,194 381 396 1,587 1,590 Net sales 287,267 238,434 90,642 77,696 377,909 316,130 Cost of sales (108,423) (116,109) (69,183) (33,587) (177,606) (149,696) Gross profit 178,844 122,325 21,459 44,109 200,303 166,434 Sales and marketing expenses (60,716) (53,434) (19,252) (17,654) (79,968) (71,088) Administrative expenses (27,252) (38,284) (9,344) (12,099) (36,596) (50,383) Other operating income/(expenses) (3,971) (520) 2,461 315 (1,510) (205) Normalized income from operations (normalized EBIT) 86,905 30,087 14,671 82,229 44,758 Special items (730) (8,395) (292) (1,241) (1,022) (9,636) Income from operations (EBIT) 86,175 21,692 13,430 81,207 35,122 Net finance cost (1,918) (9,288) - - (1,918) (9,288) Income before income tax 84,257 12,404 13,430 79,289 25,834 Income tax expense (9,495) (21,473) - - (9,495) (21,473) Net income 74,762 13,430 69,794 4,361 Normalized EBITDA 117,400 58,952 4,447 23,285 121,847 82,237 Special items (730) (8,395) (292) (1,241) (1,022) (9,636) Depreciation, amortization and impairment (30,495) (28,865) (9,123) (8,614) (39,618) (37,479) Net finance costs (1,918) (9,288) - - (1,918) (9,288) Income tax expense (9,495) (21,473) - - (9,495) (21,473) Net income 74,762 13,430 69,794 4,361 Normalized EBITDA margin in % 40.9% 24.7% 4.9% 30.0% 32.2% 26.0% Latin America - south Beer Soft drink Total (Expressed in thousand of Brazilian Reais) 09/30/2013 09/30/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Volume 4,757 4,854 3,410 3,339 8,167 8,193 Net sales 1,171,411 1,008,084 455,736 410,496 1,627,147 1,418,580 Cost of sales (382,795) (330,839) (273,207) (248,667) (656,002) (579,506) Gross profit 788,616 677,245 182,529 161,829 971,145 839,074 Sales and marketing expenses (225,041) (200,046) (118,402) (115,354) (343,443) (315,400) Administrative expenses (49,374) (47,686) (14,708) (14,600) (64,082) (62,286) Other operating income/(expenses) 2,969 6,747 (3,489) 1,785 (520) 8,532 Normalized income from operations (normalized EBIT) 517,170 436,260 45,930 33,660 563,100 469,920 Special items (362) - - - (362) - Income from operations (EBIT) 516,808 436,260 45,930 33,660 562,738 469,920 Net finance cost (241,191) (53,122) (5,668) (1,437) (246,859) (54,559) Income before income tax 275,617 383,138 40,262 32,223 315,879 415,361 Income tax expense (305,730) (132,424) (395) (536) (306,125) (132,960) Net income 250,714 39,867 31,687 9,754 282,401 Normalized EBITDA 608,656 505,733 66,181 53,578 674,837 559,311 Special items (362) - - - (362) - Depreciation, amortization and impairment (91,486) (69,473) (20,251) (19,918) (111,737) (89,391) Net finance costs (241,191) (53,122) (5,668) (1,437) (246,859) (54,559) Income tax expense (305,730) (132,424) (395) (536) (306,125) (132,960) Net income 250,714 39,867 31,687 9,754 282,401 Normalized EBITDA margin in % 52.0% 50.2% 14.5% 13.1% 41.5% 39.4% 56 Canada 09/30/2013 09/30/2012 (Expressed in thousand of Brazilian Reais) Beer Total Beer Total Volume 2,604 2,604 2,664 2,664 Net sales 1,249,086 1,249,086 1,170,149 1,170,149 Cost of sales (358,101) (358,101) (332,228) (332,228) Gross profit 890,985 890,985 837,921 837,921 Sales and marketing expenses (332,420) (332,420) (311,535) (311,535) Administrative expenses (26,556) (26,556) (31,699) (31,699) Other operating income/(expenses) 5,529 5,529 684 684 Share of result of associates 406 406 31 31 Normalized income from operations (normalized EBIT) 537,944 537,944 495,402 495,402 Special items (5,546) (5,546) - - Income from operations (EBIT) 532,398 532,398 495,402 495,402 Net finance cost 639 639 (16,412) (16,412) Income before income tax 533,037 533,037 478,990 478,990 Income tax expense (170,225) (170,225) (137,592) (137,592) Net income 362,812 362,812 341,398 341,398 Normalized EBITDA 582,369 582,369 533,791 533,791 Special items (5,546) (5,546) - - Depreciation, amortization and impairment (44,425) (44,425) (38,389) (38,389) Net finance costs 639 639 (16,412) (16,412) Income tax expense (170,225) (170,225) (137,593) (137,592) Net income 362,812 362,812 341,398 341,398 Normalized EBITDA margin in % 46.6% 46.6% 45.6% 45.6% 13. NET SALES The reconciliation of gross sales to net sales is as follows: Nine-month period ended: Three-month period ended: 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Gross sales 47,175,997 43,602,546 16,949,466 15,767,260 Deductions from gross revenue (23,437,455) (21,505,407) (8,486,863) (7,731,238) 23,738,542 22,097,139 8,462,603 8,036,022 The deductions of the gross revenue are represented by the taxes and rebates. Services provided by distributors, such as the promotion of our brands, logistics services and strategic location in stores are not considered as reduction in revenue when separately identifiable. 14. OTHER OPERATING INCOME / (EXPENSES) Nine-month period ended: Three-month period ended: 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Government grants/NPV of long term fiscal incentives 804,818 476,234 251,031 209,559 (Additions to )/reversal of provisions (16,960) (24,633) (15,650) (12,842) Net gain on disposal of property, plant and equipment and intangible assets 17,135 6,984 14,566 10,988 Net rental income 2,677 1,904 876 693 Net other operating income 210,828 98,757 143,478 43,131 1,018,498 559,246 394,301 251,529 Government grants are related to ICMS (Brazilian State value added) tax incentives. 57 During the period of 2013 the Company reassessed the discount rate used to measure the financial subsidy in government loans in accordance with their cost of external funding. 15. SPECIAL ITEMS Special items are those that in management’s judgment need to be disclosed by virtue of their size or nature. In determining whether an event or transaction classifies as special, management considers quantitative and qualitative factors such as the frequency or predictability of the occurrence, and the potential for impacting the variation in profit or loss. These items are disclosed in the combined income statement or separately in the notes to the financial statements. Transactions which may give rise to special items are principally restructuring activities, impairments, and gains or losses on disposal of assets and investments. The Company considers these items are naturally significant and accordingly, has excluded these when measuring segment-based performance, as per Note 12 - Segment reporting . The special items included in the income statement are detailed below: Nine-month period ended: Three-month period ended: 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Restructuring (13,175) (17,331) (6,930) (9,636) Acquisition of subsidiaries - (15,829) - - Others - (3,250) - - The restructuring expenses recognized relate to realignment of structure and processes in the Latin America – South geographical segment. In 2012, expenses with acquisition of subsidiaries involve expenses incurred in the acquisition of Cervecería Nacional Dominicana. 58 16. FINANCE COST AND INCOME Nine-month period ended: Three-month period ended: Finance costs 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Interest expense (433,393) (343,110) (152,661) (144,113) Capitalized borrowings 47,723 64,490 16,474 23,142 Net Interest on Pension Plans (65,717) (62,724) (22,902) (22,573) Losses on derivatives not considered as hedge accounting (368,846) (396,337) (136,254) (226,827) Hedge ineffectiveness losses (11,677) - (2,052) - Interest on tax contingencies (92,425) (85,447) (36,292) (40,303) Interest and foreign exchange rate on loans - (92,451) - (92,451) Exchange variation (338,903) (55,186) (281,055) 3,336 Tax on financial transactions (65,442) (89,527) (23,026) (14,477) Bank guarantee expenses (60,838) (53,802) (22,650) (18,866) Other financial costs, including bank fees (87,411) (36,773) (20,084) (17,579) Other financial costs increase mainly relates to an impairment recognized by Ambev on its investment in Venezuela followed the devaluation of the country’s currency in the amount of R$ 30,333. Interest expenses are presented net of the effect of interest rate derivative instruments which mitigate Ambev S.A. interest rate risk (Note 19 - Financial instruments and risks ) . The interest expense recognized on hedged or non financial liabilities and the net interest expense from the related hedging derivative instruments are as follows: Nine-month period ended: Three-month period ended: Interest expense 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Financial liabilities measured at amortized cost (206,817) (253,150) (67,903) (56,899) Financial liabilities at fair value through profit or loss (207,134) (102,647) (76,804) (83,012) Fair value hedge - hedged items 4,682 (10,228) (5,876) (8,838) Fair value hedge - hedging instruments (24,124) 25,866 (2,078) 4,726 Cash flow hedges - hedged items - (5,733) - (186) Cash flow hedges - hedging instruments (reclassified from equity) - 2,782 - 96 Foreign exchange gains and losses are presented net of the effect of foreign exchange derivative instruments designated as hedges. Nine-month period ended: Three-month period ended: Finance income 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Interest income 214,001 196,779 71,664 48,770 Net gains on hedging instruments that are not part of a hedge accounting relationship 177,526 253,723 89,025 117,998 Hedge ineffectiveness gains - 4,205 - 2,434 Gains on no derivative instrument at fair (value through profit or loss) 65,314 50,519 20,961 13,095 Interest and foreign exchange rate on loans - 651 - 240 Others 17,120 14,283 3,714 2,651 473,961 520,160 185,364 185,188 59 Interest income arises from the following financial assets: Nine-month period ended: Three-month period ended: Interest income 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Cash and cash equivalents 158,680 151,348 50,717 30,952 Investment securities held for trading 55,321 45,431 20,947 17,818 214,001 196,779 71,664 48,770 The net income from the operational and investment recognized directly as Comprehensive Income is shown below : Nine-month period ended: Three-month period ended: Hedging reserve 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Recognized in Equity (cash flow hedge) 64,756 463,806 (1,192) 99,719 Removed from Equity and included in profit or loss (134,951) (236,168) (62,006) (24,627) Deferred income tax variance in Equity and other changes 35,089 (79,536) 37,391 6,034 148,102 81,126 Exchange differences on translation of foreign operations (gains/ (losses)) Effective portion of changes in fair value of net investment hedges (185,305) (238,712) 2,538 (13,359) 60 17. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes reported in the income statement are analyzed as follows: Nine-month period ended: Three-month period ended: 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Income tax expense - current Deferred tax (expense)/income on temporary differences (156,270) 132,132 (327,241) (24,166) Deferred tax on taxes losses 70,038 184,244 (135,059) (33,676) Total deferred tax (expense)/income 316,376 Total income and expenses The reconciliation from the weighted nominal to the effective tax rate is summarized as follows: Nine-month period ended: Three-month period ended: 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Profit before tax 8,448,123 8,049,827 3,171,468 2,903,413 Adjustment on taxable basis Non-taxable income (239,411) (347,505) (47,091) (113,671) Government grants related to sales taxes (531,562) (369,147) (190,660) (173,234) Share of results of associates (5,677) (91) (3,892) (32) Expenses not deductible for tax purposes 72,719 155,571 (65,303) 71,888 7,744,192 7,488,655 2,864,522 2,688,364 Aggregated weighted nominal tax rate 32.68% 33.26% 33.32% 35.00% Taxes – nominal rate Adjustment on tax expense Regional incentives - income taxes 31,030 71,781 9,337 26,890 Deductible interest attributed to shareholders 128,607 400,375 1 127,432 Tax savings from goodwill amortization on tax books 187,822 90,565 62,607 30,189 Withholding tax and other income (232,884) (64,994) (181,440) (35,384) Non-deductible losses in operations abroad 2,549 1,911 2,092 2,328 Other tax adjustments 568,736 627,930 229,517 369,446 Income tax and social contribution expense Effective tax rate 21.84% 16.93% 26.25% 14.47% The main events occurring in the period that impacted the effective tax rate were: (a) Tax benefit related to the amortization of goodwill arising from the acquisition of CND; (b) higher income from companies with an average tax rate of less than 34%, which were partially offset by the reduction in regional income tax incentives; and (c) decrease in interest on shareholder’s equity expense. The Company has been granted income tax incentives by the Brazilian Government in order to promote economic and social development in certain areas of the North and Northeast. These incentives are recorded as income on an accrual basis and allocated at year-end to the tax incentive reserve account. 61 18. SHARE-BASED PAYMENTS There are different share-based payment programs and stock option plans which allow the senior management from Ambev economic group to receive or acquire shares of the subsidiary Ambev . For all option plans, the fair value is estimated at grant date, using the Hull binomial pricing model. This current model of share based payment includes two types of grants: (i) for the first type of grant, the beneficiary may choose to allocate 30%, 40%, 60%, 70% or 100% of the amount related to the profit share he received in the year, at the immediate exercise of options, thus acquiring the corresponding Preferred shares of the Company, and the delivery of a substantial part of the acquired shares is conditioned to the permanency in the Company for a period of five-years from the date of exercise (“Grant 1”) and; (ii) for the second type of grant, the beneficiary may exercise the options after a period of five years (“Grant 2”). In this new model, the exercise of options is not subject to the fulfillment of performance goals of the Company. The 2010.2 Program included two types of grants described above (Grant 1 and 2), the 2011.1 program included only Grant 1 and 2010.3 and 2011.2 Programs contemplated only Grant 2. Additionally, to encourage managers to be mobile, some options granted in previous years were modified , where the dividend protection features of such options were canceled in exchange for issuing 26 thousand options in 2013 (69 thousand options in 2012), representing the economic value of the dividend protection feature eliminated. As there was no change to the fair value of the original award immediately prior to the modification and the fair value of the modified award immediately after the change, no additional expense was recorded as a result of this change . The weighted average fair value of the options and assumptions used in applying the Ambev option pricing model for the 2013 and 2012 grants are as follows: In R$, except when mentioned 09/30/2013 (i) 12/31/2012 Fair value of options granted 32.36 27.88 Share price 94.43 85.26 Exercise price 94.43 85.26 Expected volatility 35.4% 33.0% Vesting year 5 4 Expected dividends de 0% a 5% de 0% a 5% Risk-free interest rate 1,9% à 9,8% (ii) 2,1% à 11,2% (i) Information based on weighted average plans granted, except for the expected dividends and risk-free interest rate. (ii ) The percentages include the grants of stock options and ADRs during the period, in which the risk-free interest rate of ADRs are calculated in U.S. dollar. The total number of outstanding options developed as follows: 62 Thousand options 09/30/2013 12/31/2012 Options outstanding at January 1 28,783 29,562 Options issued during the period 26 3,103 Options exercised during the period (794) (2,500) Options forfeited during the period (393) (1,382) Options outstanding at ended year 27,622 28,783 The range of exercise prices of the outstanding options is between R$9.14 (R$11.52 as of December 31, 2012) and R$89.20 (R$89.20 as of December 31, 2012) and the weighted average remaining contractual life is approximately 8.01 years (8.15 years as of December 31, 2012). Of the 27,622 thousand outstanding options (28,783 thousand as of December 31, 2012), 7,466 thousand options are vested as at September 30, 2013 (5,042 as at December 31, 2012. The weighted average exercise price of the options is as follows: In R$ per share 09/30/2013 12/31/2012 Options outstanding at January 1 36.16 29.87 Options issued during the period 88.41 85.73 Options forfeited during the period 40.11 13.93 Options exercised during the period 21.87 14.12 Options outstanding at ended period 35.99 36.16 Options exercisable at ended period 19.56 18.96 For the options exercised during 2013, the weighted average market price on the exercise date was R$84.39. To settle stock options, Ambev may use treasury shares. The current limit of authorized capital is considered sufficient to meet all stock option plans. During the period, Ambev issued 854 thousand (967 in 2012) deferred stock units related to exercise of the options in the model “Grant 1”. These deferred stock units are valued at the share price of the day of grant, representing a fair value of approximately R$76,487 (R$47,549 in 2012), and cliff vest after five years. The total number of shares purchased under the plan of shares by employees, whose grant is deferred to a future time under certain conditions (deferred stock), is shown below: Thousand deferred shares 09/30/2013 12/31/2012 Deferred shares outstanding at January 1 2,306 1,392 New deferred shares during the period 854 967 Deferred shares forfeited during the period (41) (53) Deferred shares outstanding at ended year 3,119 2,306 63 Additionally, certain employees and directors of Ambev receive options to acquire ABI shares, the compensation cost of which is recognized in the income statement against equity in Ambev’s financial statements as of September 30, 2013 . These share-based payments generated an expense of R$124,299 and 106,004 in the period ended September 30, 2013 and 2012, respectively, recorded as administrative expenses. 19. FINANCIAL INSTRUMENTS AND RISKS 1) Risk factors The Company is exposed to foreign currency, interest rate, commodity price, liquidity and credit risk in the ordinary course of business. The Company analyzes each of these risks both individually and as a whole to define strategies to manage the economic impact on Company’s performance consistent with its policy of Financial Risk Management. The Company’s use of derivatives strictly follows its financial risk policy approved by the Board of Directors. The purpose of the policy is to provide guidelines for the management of financial risks inherent to the capital markets in which Ambev S.A. Predecessor carries out its operations. The policy comprises 4 main aspects: (i) capital structure, financing and liquidity, (ii) transactional risks related to the business, (iii) financial statements translation risks and (iv) credit risks of financial counterparties. The policy establishes that all the financial assets and liabilities in each country where Ambev S.A. Predecessor operates must be denominated in their respective local currencies whenever possible. The policy also sets forth the procedures and controls needed for identifying, measuring and minimizing market risks, such as variations in foreign exchange rates, interest rates and commodities (mainly aluminum, wheat, corn and sugar) that may affect Ambev S.A. Predecessor’s revenues, costs and/or investment amounts. The policy states that all the currently known risks (e.g. foreign currency and interest) shall be mitigated by contracting derivative instruments. Existing risks not yet evident (e.g. future contracts for the purchase of raw material and property, plant and equipment) shall be mitigated using projections for the period necessary for the Company to adapt to the new costs scenario that may vary from 10 to 14 months, also through the use of derivative instruments. Any exception to the policy must be approved by the Board of Directors. The Company’s operations are subject to the risk factors described below: 1.1) Foreign currency risk The Company incurs foreign currency risk on borrowings, investments, purchases, dividends and interest expense/income whenever they are denominated in a currency other than the functional currency of the subsidiary. The main derivatives financial instruments used to manage foreign currency risk are futures contracts, swaps, options, non deliverable forwards and full deliverable forwards. 64 Foreign currency risk on operational activities As far as foreign currency risk on firm commitments and forecasted transactions is concerned, the Company’s policy is to hedge operational transactions which are reasonably expected to occur. The table below shows the main net foreign currency positions on September 30, 2013, and the exposure may vary from ten to fourteen months, according to the Company’s financial risk management policy. Positive values ​​indicate that the Company is long (net future cash inflows) in the first currency of the currency pair while negative values ​​indicate that the Company is short (net future cash outflows) in the first currency in the currency pair. The second currency of the currency pairs listed is the functional currency of the related subsidiary. 09/30/2013 12/31/2012 Total exposed Derivatives total Open position Total exposed Derivatives total Open position Dollar / Canadian Dollar (387,706) 387,706 - (378,573) 378,573 - Dollar / Paraguayan Guarani (166,556) 166,556 - (129,607) 129,607 - Dollar / Argentinean Peso (656,957) 656,957 - (612,969) 612,969 - Dollar / Bolivian Peso (163,197) 163,197 - (142,170) 142,170 - Dollar / Chilean Peso (218,210) 218,210 - (90,948) 90,948 - Dollar / Dominican Peso - - - (30,653) 30,653 - Dollar / Uruguayan Peso (68,327) 68,327 - (62,368) 62,368 - Dollar / Real (4,108,775) 4,108,775 - (3,141,779) 3,141,779 - Dollar / Peruvian Sol (161,709) 161,709 - (157,193) 157,193 - Euro / Canadian Dollars (84,285) 84,285 - (62,622) 62,622 - Euro / Real (298,685) 298,685 - (132,317) 132,317 - Pound Sterling / Canadian Dollars (3,605) 3,605 - (22,104) 22,104 - 6,318,012 - 4,963,303 - In conformity with IAS 39, these instruments denominated in foreign currency are designated as cash flow hedges. Foreign currency on operating activities sensitivity analysis Net positions in foreign currencies are converted into the Company’s functional currency through the use of derivatives. The Company’s strategy is to minimize open positions to the market, thereby reducing any operational exposure to foreign currency fluctuations. Foreign exchange risk on net investments in foreign operations The Company enters into hedging activities to mitigate exposures related to part of its investments in foreign operations. These derivatives have been appropriately classified as net investment hedges and recorded on the Statements of Comprehensive Income as gains and (losses) on translation of foreign operations (gains/losses). 65 1.2) Interest rate risk The Company applies a dynamic interest rate hedging approach whereby the target mix between fixed and floating rate debt is reviewed periodically. The purpose of the Company’s policy is to achieve an optimal balance between cost of funding and profitability of financial results, while taking into account market conditions as well as the Company’s overall business strategy. Ambev Bond Hedges (interest rate risk on borrowings in Brazilian Real) In July 2007, Ambev International Finance Co.(Ambev’s wh olly-subsidiary) issued a Brazilian Real bond (Bond 2017), of R$300 million, which bears interest at 9.5% per year, with interest repayable semi-annually with final maturity in July 2017. The Company entered into a fixed/floating interest rate swap to hedge the interest rate risk on the Bond 2017. These operations have been designated in a fair value hedge accounting relationship. Debt Securities Hedge (interest rate on debt securities in Brazilian Real) During the period, Ambev S.A. invested in government (fixed income) bonds. These instruments are categorized financial asset at fair value through profit as held for trading. The Company also purchased interest rate futures contracts to compensate for exposure to real interest rate on the government bonds. Although both instruments are measured at fair value, with the respective variations recorded in the income statement, there is no hedge accounting structure. Interest rate sensitivity analysis The table below shows the Company’s exposure related to debt hedged, before and after applying hedge accounting, segregated by the currency in which the debt is denominated, as well as the interest rates of the respective transactions. 09/30/2013 12/31/2012 Pre - Hedge Post - Hedge Pre - Hedge Post - Hedge Interest rate Amount Interest rate Amount Interest rate Amount Interest rate Amount Brazilian Real 7.2% 1,402,995 7.7% 2,246,918 6.8% 1,527,230 6.9% 2,211,292 American Dollar 2.1% 721,229 2.5% 356,340 2.5% 650,056 3.4% 279,989 Dominican Peso 9.5% 75,832 9.5% 75,832 10.6% 189,004 10.6% 189,004 Interest rate postfixed 2,200,056 2,679,090 2,366,290 2,680,285 Brazilian Real 6.6% 584,752 3.8% 299,268 6.6% 695,151 5.3% 381,156 Argentinean Peso 15.3% 353 15.3% 353 0.0% - 0.0% - Dominican Peso 0.0% - 0.0% - 17.0% 206 17.0% 206 American Dollar 0.5% 215,469 5.2% 21,919 12.0% 33,110 12.0% 33,110 Peruvian Sol 0.0% - 0.0% - 5.7% 49,095 5.7% 49,095 Interest rate pre-set 800,574 321,540 777,562 463,567 To perform the sensitivity analysis, the Company took into account that the greatest possible impact on income / interest expense in the case of a short position in an interest rate futures contract is where the Referential Rate (“TR”) rises. Ambev S.A. estimated the possible loss, considering a scenario of variable interest rates. 66 Applying the sensitivity analysis where all other variables remain constant, showed a fluctuation of 25% (adverse scenario) in the interest rate up to September, 2013 would produce an increase of approximately R$36 million in interest expense and approximately R$50 million in interest income from cash investments, while a swing of 50% (less likely scenario) would present an increase of approximately R$71 million in expense and R$99 million in income. 1.3) Commodity Risk A significant portion of the Company inputs comprises commodities, which historically have experienced substantial price fluctuations. The Company therefore uses both fixed price purchasing contracts and commodity derivatives to minimize exposure to commodity price volatility. Ambev S.A. Predecessor has important exposures to the following commodities: aluminum, sugar, wheat and corn. These derivative instruments have been designated as cash flow hedges. 09/30/2013 12/31/2012 Total Exposure Total of Derivatives Open Position Total Exposure Total of Derivatives Open Position Aluminum (963,482) 963,482 - (667,598) 667,598 - Sugar (391,832) 391,832 - (334,755) 334,755 - Wheat (489,630) 489,630 - (249,943) 249,943 - Heating oil (31,019) 31,019 - (29,682) 29,682 - Crude oil (19,586) 19,586 - (20,377) 20,377 - Natural Gas (6,816) 6,816 - (6,805) 6,805 - Paraxylene (100,730) 100,730 - Corn (266,496) 266,496 - (319,901) 319,901 - Total 2,269,591 - 1,629,061 - Commodity sensitivity analysis Due to the volatility of commodities prices, the Company uses fixed price future contracts and derivatives instruments to minimize exposure to market movements that could affect income. The table below shows the estimated impact on equity from fluctuations in 25% and 50% in commodities prices. Hedge operations for transactions which may impact equity will generate results inversely proportional to the impact on the acquisition cost of commodities. 67 Impact on Equity 09/30/2013 12/31/2012 Adverse scenario 25% Remote scenario 50% Adverse scenario 25% Remote scenario 50% Aluminum (240,870) (481,741) (165,146) (330,291) Sugar (97,958) (195,916) (83,689) (167,378) Wheat (122,407) (244,815) (62,486) (124,971) Heating oil (7,755) (15,509) (7,249) (14,499) Crude oil (4,897) (9,793) (5,094) (10,189) Natural Gas (1,704) (3,408) (1,584) (3,167) Paraxylene (25,183) (50,365) - - Corn (66,624) (133,248) (79,975) (159,951) Total 1.4) Credit Risk Concentration of credit risk on trade receivables A substantial part of the Company’s sales is made to distributors, supermarkets and retailers, within a broad distribution network. Credit risk is reduced because of the widespread number of customers and control procedures used to monitor risk. Historically, the Company has not experienced significant losses on receivables from customers. Concentration of credit risk on counterpart In order to minimize the credit risk of its investments, the Company has adopted procedures for the allocation of cash and investments, taking into consideration limits and credit analysis of financial institutions, avoiding credit concentration, i.e., the credit risk is monitored and minimized to the extent that negotiations are carried out only with a select group of highly rated counterparties. The selection process of financial institutions authorized to operate as the Company’s counterparties is set forth in our credit risk policy. This credit risk policy establishes maximum limits of exposure to each counterparty based on the risk rating and on each counterparty's capitalization. In order to minimize the risk of credit with its counterparties on significant derivative transactions, the Company has adopted bilateral “trigger” clauses. According to these clauses, where the fair value of an operation exceeds a percentage of its notional value (generally between 10% and 15%), the debtor settles the difference in favor of the creditor. As of September 30, 2013, the Company held its main short-term investments with the following financial institutions: Banco do Brasil, Caixa Econômica Federal, BNP Paribas, Bradesco, Merrill Lynch, Morgan Stanley, Deutsche Bank, Itaú-Unibanco, Citibank, TorontoDominion Bank, ING, JP Morgan Chase, Patagonia, Santander, Barclays and HSBC. The Company had derivatives agreements with the following financial institutions: Barclays, Citibank, Merril Lynch, Morgan Stanley, Deutsche Bank, Itaú-Unibanco, JP Morgan Chase, Santander, ScotiaBank, Société Générale, Banco Bisa, Banco de Crédito do Peru, BNB, BNP Paribas, Macquarie and TD Securities. 68 The carrying amount ​​ of cash and cash equivalents, investment securities, trade and other receivables excluding prepaid expenses, taxes receivable and derivative financial instruments are disclosed net of provisions for impairment and represents the maximum exposure of credit risk as of September 30, 2013. There was no concentration of credit risk with any counterparties as of September 30, 2013. 1.5) Liquidity risk The Company believes that cash flows from operating activities, cash and cash equivalents and short-term investments, together with the derivative instruments and access to loan facilities are sufficient to finance capital expenditures, financial liabilities and dividend payments in the future. 2) Financial instruments: Management of these instruments is effected through operational strategies and internal controls to assure liquidity, profitability and transaction security. Financial instruments transactions are regularly reviewed for the effectiveness of the risk exposure that management intends to cover (foreign exchange, interest rate etc.). Transactions involving financial instruments, segregated by category, are recognized in the financial statements, as below: Loans and receivables Financial asset at fair value through profit or loss Derivatives hedge Held to maturity Avaiable for sale Total September 30, 2013 Assets due to Balance sheet Cash and cash equivalents 4,835,170 - 4,835,170 Investment securities - 612,489 - 69,435 173,121 855,045 Trade and other receivables excluding prepaid expenses and taxes receivable 4,083,411 - 4,083,411 Financial instruments derivatives - 121,334 247,150 - - 368,484 Total 8,918,581 733,823 247,150 69,435 173,121 10,142,110 69 Loans and receivables Financial asset at fair value through profit or loss Derivatives hedge Held to maturity Avaiable for sale Total December 31, 2012 Assets due to Balance sheet Cash and cash equivalents 8,974,320 - 8,974,320 Investment securities - 291,183 - 61,436 373,367 725,986 Trade and other receivables excluding prepaid expenses and taxes receivable 4,058,587 - 4,058,587 Financial instruments derivatives - 200,106 171,015 - - 371,121 Total 13,032,907 491,289 171,015 61,436 373,367 14,130,014 Financial liabilities through amortized cost Financial liabilities at fair value through profit and loss Derivatives hedge Total September 30, 2013 Liabilities due to Balance sheet Trade and other payables excluding tax payables 9,679,816 2,462,800 - 12,142,616 Financial instruments derivatives - 422,634 350,049 772,683 Interest-bearning loans and borrowings 2,999,703 - - 2,999,703 Total 12,679,519 2,885,434 350,049 15,915,002 Financial liabilities through amortized cost Financial liabilities at fair value through profit and loss Derivatives hedge Total December 31, 2012 Liabilities due to Balance sheet Trade and other payables excluding tax payables 11,155,875 2,125,754 - 13,281,629 Financial intruments derivatives - 686,738 369,093 1,055,831 Interest-bearning loans and borrowings 3,143,729 - - 3,143,729 Total 14,299,604 2,812,492 369,093 17,481,189 Classification of financial instruments by type of fair value measurement Pursuant to IFRS 7, the classification of the instruments at fair value held on September 30, 2013 is shown below: 09/30/2013 12/31/2012 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Financial assets Financial asset at fair value through profit or loss 612,489 - - 612,489 291,183 - - 291,183 Derivatives at fair value through profit or loss 109,072 12,262 - 121,334 33,925 166,181 - 200,106 Derivatives - cash flow hedge 119,461 39,521 - 158,982 32,815 67,225 - 100,040 Derivatives - fair value hedge - 20,827 - 20,827 Derivatives - investment hedge 68,832 19,336 - 88,168 31,562 18,586 - 50,148 909,854 71,119 - 980,973 389,485 272,819 - 662,304 Financial liabilities Financial liabilities at fair value through profit and loss (i) - - 2,462,800 2,462,800 40,006 646,732 2,125,754 2,812,492 Derivatives at fair value through profit or loss 141,910 280,724 - 422,634 - Derivatives - cash flow hedge 238,036 90,024 - 328,060 87,746 156,728 - 244,474 Derivatives - fair value hedge - 11,130 - 11,130 - Derivatives - investment hedge 10,859 - - 10,859 23,509 101,110 - 124,619 390,806 381,877 2,462,800 3,235,483 151,261 904,570 2,125,754 3,181,585 70 (i) As part of the shareholders agreement between the Ambev and ELJ, a sale option (“put”) and the purchase (“call”) was issued, which may result in an acquisition by Ambev the remaining shares of CND, for a value based on EBITDA multiples and exercisable annually until 2019. On September 30, 2013 the option of sale held by ELJ is valued at approximately R$2.4 billion and liabilities was recorded with counterpart in net worth in accordance with the IFRS 3 and categorized as “Level 3”. No value has been assigned the purchase option held by the Ambev. The fair value of this consideration deferred was calculated by using standard techniques of exploitation (present value of the principal amount and interest rate futures, discounted by the market rate). The criteria used are based on market information from reliable sources and they are revaluated on an annual basis at the same moment that the Company applies the impairment test. The changes in Level 3 are presented as follows: Reconciliation of changes in the categorization of Level 3 Balance of financial liabilities at December 31, 2012 2,125,754 Total gains and losses in the period 337,046 Expense recognized in the income 260,652 Expense recognized in equity 76,394 Balance of financial liabilities at September 30, 2013 2,462,800 Level 1 – valuation at quoted prices (unadjusted) in active markets; Level 2 – other data besides those quoted in an active market (Level 1) that may indicate a fair value for the obligations and rights directly (e.g., active market prices) or indirectly (e.g., valuation techniques that use data derived from active markets); and, Level 3 – valuation inputs that are not based on observable market data (unobservable inputs). 2.1) Derivative instruments To meet its objectives, the Company and its subsidiaries use currency, interest, and commodity derivative instruments. Derivative instruments authorized by the risk policy are futures contracts traded on exchanges, deliverable forwards, non-deliverable forwards, swaps and purchase options. At September 30, 2013, the Company and its subsidiaries had no target forward operations, swaps with currency verification or any other derivative operations representing a risk level above the nominal value of the hedged item. The derivative operations are classified by strategy according to their purpose, as follows: i) Operational hedge – operations contracted with the purpose of reducing the Company’s exposure, net of taxes, to the volatility of foreign exchange rates and raw material prices and commitments for investments, equipment and services to be acquired. All such derivatives are classified as cash flow hedge instruments. Thus, the net results of such operations calculated at fair value, are recorded in equity accounts until recognition of the hedged item, when the accumulated results are recycled to the appropriate income statement account. The highly probable forecast transactions contracted in order to minimize the Company's exposure to fluctuations of exchange rates and prices of raw materials, investment, equipment and services to be procured, protected by cash flow hedges shall occur at various different dates during the next fourteen months. Gains and losses recognized as hedging reserve in equity are recognized in the income statement in the period or periods when the forecast and hedged transaction affects the income statement. This usually occurs in the period of fourteen months from the balance sheet date in accordance with the Company’s Financial Risk Management Policy. 71 ii) Financial hedge - operations contracted with the purpose of mitigating the Company’s net indebtedness against foreign exchange and interest rate risk. Cash net positions and foreign currency debts are continually assessed for identification of new exposures. Derivative used to protect the risks related to Bond 2017 was designated as fair value hedge instrument. Thus, their results, measured according to their fair value, are recognized in each year in financial results. iii) Fiscal hedge – operations contracted with the purpose of minimizing the fiscal impact of income tax related to the foreign exchange gains/losses on loan agreements between Ambev S.A. and its subsidiaries abroad denominated in U.S. dollars. Such contracts are represented by long-term borrowings, duly recorded at Brazilian Central Bank, adjusted for foreign exchange variation plus market interest rate. In order to offset the tax effect on unmatched exposures, the Company contracted derivative instruments (futures contracts), the results of which are measured at fair value and recognized on an accrual basis within income tax expense of each period. iv) Net investment hedge - transactions entered into in order to minimize exposure of the exchange differences arising from translation of net investment in the Company's subsidiaries located abroad for translation account balance. All derivatives allocated to this type of transaction are classified as net investment hedge instruments. Part of the effective hedge is allocated to equity and the ineffectiveness part is recorded directly in financial results. 72 As of September 30, 2013 and December 31, 2012 the contracted amounts of these instruments and their respective fair values, as well as the cumulative effects in each period, are detailed in the table below: Purpose / Risk / Instruments Notional (i) Fair value 09/30/2013 12/31/2012 09/30/2013 12/31/2012 Assets Liabilities Assets Liabilities Foreign currency Future contracts (ii) 3,482,010 3,274,096 16,432 (74,816) 4,363 (16,440) Foreign currency Option to acquire 925,450 - 78,331 - - - Foreign currency Non Deliverable Forwards 1,434,957 1,225,907 16,132 (13,344) 10,547 (51,434) Foreign currency Deliverable Forwards 475,595 463,299 4,730 - - (4,105) Commodity Future contracts (ii) 1,275,090 933,770 28,468 (168,463) 76,928 (107,886) Commodity Swaps 994,500 695,291 19,178 (80,291) 41,049 (92,211) Operational hedge 8,587,602 6,592,363 163,271 132,887 Foreign currency Future contracts (ii) 2,075,155 (664,240) 50,965 (85,648) 13,989 (14,670) Foreign currency Swaps 251,986 239,101 832 (18,923) 21,699 (180,696) Foreign currency Non Deliverable Forwards - 1,351,282 - - 19,803 (10,533) Interest rates Future contracts (ii) (350,000) (400,000) 618 (373) 219 (356) Interest rates Swaps 300,000 300,000 - (11,130) 20,827 - Financial hedge 2,277,141 826,143 52,415 76,537 Foreign currency Future contracts (ii) (42,719) (3,985) 53,719 (52,020) 6,037 (6,003) Foreign currency Swaps / Non Deliverable Forwards (3,459,957) (2,182,458) 10,911 (256,817) 105,512 (446,878) Fiscal hedge 64,630 111,549 Foreign currency Future contracts (ii) (3,467,253) (2,462,826) 68,832 (10,859) 31,562 (23,509) Foreign currency Non Deliverable Forwards 790,477 - 19,336 - 18,586 (101,110) Investment hedge 88,168 50,148 Total Derivatives 4,685,291 2,769,237 368,484 371,121 (i) The negative positions refer to long positions and the positive positions refer to short positions. (ii) The future contracts are traded on organized futures exchanges, while other derivative financial instruments are negotiated directly with financial institutions. The Company recorded gains and losses on derivative financial instruments in period ended September 30, 2013 and 2012 as below: Result (iii) Nine-month period ended: Three-month period ended: Purpose / Risk / Instruments 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Foreign currency Future contracts 76,521 394,160 (44,194) 41,724 Foreign currency Option to acquire 36,741 1,385 (6,101) 1,385 Foreign currency Non Deliverable Forwards 193,200 14,478 44,997 (11,479) Foreign currency Deliverable Forwards 5,988 12,305 (1,756) 579 Interest rates Future contracts - - - (11,435) Commodity Future contracts (155,187) 64,816 (14,559) 102,283 Commodity Swaps (92,507) (23,339) 20,421 (23,339) Operational hedge 64,756 463,806 99,719 Foreign currency Future contracts 78,513 70,496 (12,286) (40,779) Foreign currency Option to acquire (22,936) (15,893) (15,335) (14,956) Foreign currency Swaps (9,304) (12,843) (2,919) (2,982) Foreign currency Non Deliverable Forwards (47,396) (1,840) (10,070) 7,029 Foreign currency Deliverable Forwards (10,726) - (23) - Interest rates Future contracts (5,761) (54,240) - (65,238) Interest rates Swaps (24,124) 25,866 (2,078) 4,267 Financial hedge 11,546 Foreign currency Future contracts (99,340) (3,246) (57,758) 653 Foreign currency Swaps / Non Deliverable Forwards (40,431) (118,815) 62,829 (15,545) Fiscal hedge 5,071 Foreign currency Future contracts (169,929) (138,849) (15,030) (11,557) Foreign currency Non Deliverable Forwards (15,376) (99,863) 17,568 (1,802) Investment hedge 2,538 Total Derivatives 114,579 73 (iii) The result of R$64,756 related to hedge operations was recognized in equity (hedge reserves) as the result of net investment hedge in an amount of R$(185,305) which was allocated as income (losses) on translation of subsidiaries operations as presented in Other comprehensive income. The result of the financial hedging of R$(41,734) was fully recorded in the financial results. The effect of R$139,771 related to derivatives designated as Fiscal hedges, was recognized in the income tax and social contribution. As of September 30, 2013 the Notional and Fair Value amounts per instrument/ maturity were as follows: Purpose / Risk / Instruments Notional >2016 Total Foreign currency Future contracts (i) 3,482,010 - 3,482,010 Foreign currency Option to acquire - 925,450 - - - 925,450 Foreign currency Non Deliverable Forwards 654,624 780,333 - - - 1,434,957 Foreign currency Deliverable Forwards 108,976 366,619 - - - 475,595 Commodity Future contracts (i) 423,876 790,622 60,592 - - 1,275,090 Commodity Swaps 210,350 726,130 58,020 - - 994,500 Operational hedge 4,879,836 3,589,154 118,612 - - 8,587,602 Foreign currency Future contracts (i) 2,075,155 - 2,075,155 Foreign currency Swaps - - 251,986 - - 251,986 Interest rates Future contracts (i) - - (320,000) (30,000) - (350,000) Interest rates Swaps - 300,000 300,000 Financial hedge 2,075,155 - 300,000 2,277,141 Foreign currency Future contracts (i) (42,719) - (42,719) Foreign currency Swaps / Non Deliverable Forwards (3,459,957) - (3,459,957) Fiscal hedge - Foreign currency Future contracts (i) (3,467,253) - (3,467,253) Foreign currency Non Deliverable Forwards 790,477 - 790,477 Investment hedge - Total Derivatives 775,539 3,589,154 50,598 300,000 4,685,291 Purpose / Risk / Instruments Fair Value >2016 Total Foreign currency Future contracts (i) (58,384) - (58,384) Foreign currency Option to acquire - 78,331 - - - 78,331 Foreign currency Non Deliverable Forwards (3,721) 6,509 - - - 2,788 Foreign currency Deliverable Forwards 3,714 1,016 - - - 4,730 Commodity Future contracts (i) (84,277) (56,658) 940 - - (139,995) Commodity Swaps (42,077) (22,028) 2,992 - - (61,113) Operational hedge 7,170 3,932 - - Foreign currency Future contracts (i) (34,683) - (34,683) Foreign currency Swaps 831 - (18,922) - - (18,091) Interest rates Future contracts (i) - - 218 27 - 245 Interest rates Swaps - (11,130) (11,130) Financial hedge - 27 Foreign currency Future contracts (i) 1,699 - 1,699 Foreign currency Swaps / Non Deliverable Forwards (245,906) - (245,906) Fiscal hedge - Foreign currency Future contracts (i) 57,973 - 57,973 Foreign currency Non Deliverable Forwards 19,336 - 19,336 Investment hedge 77,309 - 77,309 Total Derivatives 7,170 27 Sensitivity analysis The Company mitigates risks arising from non-derivative financial assets and liabilities substantially, through derivative instruments. The Company has identified the main risk factors that may generate losses from these derivative financial instruments and has developed a sensitivity analysis based on three scenarios, which may impact future results and /orcash flows, as described below: 74 1 – Base scenario: stable foreign exchange rate, interest rates and commodity prices at the same levels observed on September 30, 2013 2 – Adverse scenario: 25% deterioration in each transaction’s main risk factor as compared to the level observed on September 30, 2013. 3 – Remote scenario: 50% deterioration in each transaction’s main risk factor as compared to the level observed on September 30, 2013. In addition to the scenarios described above, the Company uses Value at Risk – VaR to measure the possible effects on the results of operations of derivative transactions. VaR is a statistical measure developed through estimates of standard deviation and correlation between the returns of several risk factors. This model results in the loss limit expected for an asset over a certain time period and confidence interval. Under this methodology, we used the potential exposure of each financial instrument, a range of 95% and horizon of 21 days for the calculation, which are presented in the module, as the following tables on September 30, 2013: Risk factor Financial instruments Risk Base scenario Adverse scenario Remote scenario VaR (R$) Foreign currency Future contracts Foreign currency decrease (58,384) (928,886) (1,799,389) 248,244 Foreign currency Option to acquire Foreign currency decrease 78,331 - - 78,332 Foreign currency Non Deliverable Forwards Foreign currency decrease 2,788 (355,951) (714,690) 35,792 Foreign currency Deliverable Forwards Foreign currency decrease 4,730 (114,169) (233,068) 16,172 Commodity Future contracts Commodity decrease (139,995) (458,768) (777,540) 163,645 Commodity Swaps Commodity decrease (61,113) (309,738) (558,363) 110,852 Operational hedge Foreign currency Future contracts Foreign currency decrease (34,683) (563,771) (1,092,860) 147,273 Foreign currency Swaps Increase in tax interest (18,091) (81,087) (144,084) 17,892 Interest rates Future contracts Increase in tax interest 245 170 100 - Interest rates Swaps Increase in tax interest (11,130) (191,065) (174,644) 21,301 Financial hedge Foreign currency Future contracts Foreign currency increase 1,699 (8,981) (19,661) 3,125 Foreign currency Swaps / Non Deliverable Forwards Foreign currency increase (245,906) (1,384,070) (2,522,234) 266,062 Fiscal hedge Foreign currency Future contracts Foreign currency increase 57,973 (779,045) (1,616,063) 246,387 Foreign currency Non Deliverable Forwards Foreign currency increase 19,336 (229,045) (477,426) 22,109 Investment hedge In addition to presenting the possible effects on individual results of derivative operations, we also show the effects of derivative operations contracted for asset protection along with hedged items which represents material risks for each kind of transaction. 75 Transaction Risk Base scenario Adverse scenario Remote scenario Foreign exchange hedge Foreign currency decrease (34,347) (1,615,837) (3,118,997) Input purchase 34,347 1,615,837 3,118,997 Commodities hedge Decrease on commodities price (139,995) (458,768) (777,540) Input purchase 139,995 458,768 777,540 Foreign exchange hedge Foreign currency decrease 699 (92,907) (186,512) Capex purchase (699) 92,907 186,512 Operational hedge Operational purchase 173,643 2,167,512 4,083,049 Net effect - - - Foreign exchange hedge Foreign currency increase (34,683) (563,602) (1,092,760) Net debt 34,683 123,690 212,936 Interest rate hedge Increase in tax interest (28,976) (272,152) (318,728) Interest expense 28,976 272,152 318,728 Financial hedge Net debt and interest 63,659 395,842 531,664 Net effect - Foreign exchange hedge Foreign currency increase (244,207) (1,393,051) (2,541,894) Fiscal expense 244,207 1,393,051 2,541,894 Fiscal hedge Fiscal expense 244,207 1,393,051 2,541,894 Net effect - - - Investment hedge Foreign currency increase 77,309 (1,008,090) (2,093,489) Fiscal expense (77,309) 1,008,090 2,093,489 Investment hedge 77,309 Fiscal expense 1,008,090 2,093,489 Net effect - - - Calculation of fair value of derivatives The Company measures derivative financial instruments by calculating their present value, through the use of market curves that impact the instrument on the computation dates. In the case of swaps, both the asset and the liability positions are estimated independently and brought to present value and the difference between the result of the asset and liability amount generates the swaps market value. For the traded derivative financial instruments traded, the fair value is calculated according to the adjusted exchange-listed price. Margins given in guarantee In order to comply with the guarantee requirements of the derivative exchanges and/or counterparties in certain operations with derivative instruments, as of September 30, 2013 the Company held R$577,203 in investments securities or cash investments available on demand, classified as cash and cash equivalents (R$626,428 on December 31, 2012). 76 2.2) Debt instruments The Company’s financial liabilities, mainly represented by debt securities are recorded at amortized cost according to the effective rate method, plus indexation and foreign exchange gains/losses, based on closing indices for each period. The Bond 2017 is designated as a fair value hedge and variations in the fair value of the hedged risk factors are recognized in the income statement in the same account as the variations of the respective loans. Had the Company recognized its financial liabilities at market value, it would have recorded an additional loss, before income tax and social contribution, of R$(610,022) on September 30, 2013 (R$(28,622) on December, 31 2012), as presented below: 09/30/2013 12/31/2012 Financial liabilities Book Market Difference Book Market Difference International financing (other currencies) 626,499 626,499 - 531,143 531,143 - BNDES - National Currency 1,537,639 1,537,639 - 1,730,837 1,730,837 - BNDES - International Currency 364,889 364,889 - 378,925 378,925 - Bond 2017 285,499 295,521 (10,022) 313,993 342,615 (28,622) Fiscal incentives 164,625 164,625 - 168,693 168,693 - Finance leasing - International Currency 20,552 20,552 - 20,138 20,138 - 2,999,703 3,009,725 3,143,729 3,172,351 The criterion used to determine the market value of the debt securities was based on quotations of investment brokers, on quotations of banks which provide services to Ambev S.A. and on the secondary market value of bonds as of September 30, 2013, being approximately 98.51% for Bond 2017 (114.21% for Bond 2017 at December 31, 2012). 20. COLLATERAL AND CONTRACTUAL COMMITMENTS WITH SUPLLIERS, ADVANCES FROM CUSTOMERS AND OTHER 09/30/2013 12/31/2012 Collateral given for own liabilities 1,143,358 1,178,904 Other commitments 312,355 282,049 1,455,713 1,460,953 Commitments with suppliers 14,468,183 14,968,554 Commitments - Bond 17 300,000 300,000 14,768,183 15,268,554 The collateral provided for liabilities totaled approximately R$1.5 billion as at September 30, 2013 including R$566,556 of cash guarantees. To meet the guarantees required by derivative exchanges and/or counterparties contracted in certain derivative financial instrument transactions, the Company maintained as at September 30, 2013 R$577,203 in highly liquid financial investments or in cash (Note 19 - Financial instruments and risks ). Most of the balance relates to commitments with suppliers of packaging. 77 The subsidiary Ambev is guarantor of the Bond issued by Ambev International Finance Co. Ltd. (wholly-owned) valued at R$300 million to 9.5% per year, maturing in 2017. Future contractual commitments as at September 30, 2013 and December 31, 2012 are as follows: 09/30/2013 12/31/2012 Less than 1 year 3,476,621 2,893,104 Between 1 and 2 years 2,381,951 2,304,955 More than 2 years 8,909,611 10,070,495 14,768,183 15,268,554 21. CONTINGENCIES The Company has contingent liabilities arising from lawsuits in the normal course of its business. Contingent liabilities with a probable likelihood of loss are fully recorded as liabilities (Note 10). The Company also has lawsuits related to tax, civil and labor, for which the likelihood of loss classified by management as possible and for which there are no provisions. Estimates of amounts of possible losses are as follows: 09/30/2013 12/31/2012 PIS and COFINS 262,903 306,817 ICMS and IPI 3,371,037 2,927,650 IRPJ and CSLL 7,685,871 7,583,005 Labor 135,068 146,730 Civil 164,860 174,206 Others 1,288,850 774,330 12,908,589 11,912,738 Principal Lawsuits with a likelihood of possible loss: There were no changes in the other main processes with possible likelihood of loss classification as of September 30, 2013, compared to those presented in the financial statements as of December 31, 2012. Contingent assets According to IAS 37, contingent assets are not recorded, except when there are real guarantees or favorable legal decisions. 78 22. RELATED PARTIES Policies and practices regarding the realization of transactions with related parties The Company adopts corporate governance practices and those recommended and/or required by the applicable law. Under the Company’s bylaws the Board of Directors is responsible for approving any transaction or agreements between the Company and/or any of its subsidiaries, directors and/or shareholders (including shareholders, direct or indirect shareholders of Ambev S.A. Predecessor). The Compliance Committee of the Company is required to advise the Board of Directors of the Company in matters related to transactions with related parties. Management is prohibited from interfering in any transaction in which conflict exists, even in theory, with the Company’s interests. It is also not permitted to interfere in decisions of any other management member, requiring documentation in the minutes of Meeting of the Board any decision to abstain from the specific deliberation. The Company’s guidelines with related parties follow reasonable or commutative terms, similar to those prevailing in the market or under which the Company would contract similar transactions with third parties. These are clearly disclosed in the financial statements as reflected in written contracts. Transactions with management members: In addition to short-term benefits (primarily salaries), the management members are entitled to post-employment benefits, such as retirement benefits and health and dental care. Moreover, management members are entitled to participate in Stock Option Plan (Note 18 – Share-based payments ). Total expenses related to the Company’s management members in key functions which is registered in Ambev, once the service has been provided for this legal entity, are as follows: Nine-month period ended: Three-month period ended: 09/30/2013 09/30/2012 09/30/2013 06/30/2012 Short-term benefits (i) 12,941 20,761 3,395 11,139 Share-based payments (ii) 28,528 27,194 8,913 9,064 Total key management remuneration 41,469 47,955 12,308 20,203 (i) These correspond substantially to salaries and profit sharing (including performance bonuses ). (ii) These correspond to the compensation cost of stock options granted to management. These amounts exclude remuneration paid to members of the Fiscal Council . Excluding the above mentioned plan (Note 23 – Share-based payments ) of Ambev, the Company no longer has any type of transaction with the Management members or pending balances receivable or payable in its balance sheet. 79 Transactions with the Company’s shareholders: a) Medical, dental and other benefits The Fundação Zerrenner is one of Ambev’s shareholders, and at September 30, 2013 held 9.59% of total share capital. Fundação Zerrenner is also an independent legal entity whose main goal is to provide Ambev S.A.’s employees, both active and retirees, with health care and dental assistance, technical and superior education courses, facilities for assisting elderly people, through direct initiatives or through financial assistance agreements with other entities. On September 30, 2013 and 2012, actuarial responsibilities related to the benefits provided directly by Fundação Zerrenner are fully funded by plan assets, held for that purpose, which significantly exceeds the liabilities at that date. Ambev S.A. recognizes the assets (prepaid expenses) of this plan to the extent of amounts from economic benefits available to the Company, arising from reimbursements or future contributions reduction. The expenses incurred by Fundação Zerrenner in providing these benefits totaled R$128,304 in the period ended September 30, 2013 (R$115,224 as of September 30, 2012), of which R$112,853 (R$102,387 as of September 30, 2012) related to active employees and R$15,451 (R$12,837 as of September 30, 2013) related to retirees. b) Special Goodwill Reserve As a result of the merger of InBev Holding Brazil S.A. by the Company in 2005, the Company benefits, each year, from the amortization of tax deductible goodwill pursuant to CVM Instruction 319/99. The balance of the special goodwill reserve as of September 30, 2013 was R$ (R$672,107 as of December 31, 2012) which may be used for future capital increases. c) Leasing The subsidiary Ambev, through its subsidiary BSA (labeling), has an asset leasing agreement with Fundação Zerrenner, for R$63,328 for ten years, maturing on March 31, 2018. d) Leasing – Ambev head office Ambev has a leasing agreement of two commercial sets with Fundação Zerrenner with total sum installments until January 2014 of R$1,481. From that date the trade terms to be applied until the end of the contract on January 31, 2018, will be determined by the parties. e) Licensing agreement The Company maintains a licensing agreement with Anheuser-Busch, Inc., to produce, bottle, sell and distribute Budweiser products in Brazil, Canada, Ecuador, Guatemala, Dominican Republic and Paraguay. In addition, the Company produces and distributes Stella Artois products under license to AB InBev in Brazil, Canada, Argentina, and other countries and, by means of a license granted to AB InBev, it also distributes Brahma’s product in parts of Europe, Asia and Africa. The amount recorded was R$11,498 (R$12,721 as of September 30, 2012) and R$181,137 (R$215,875 as of September 30, 2012) as licensing income and expense, respectively. 80 Joint arrangements As from January 1, 2013, in accordance with IFRS 11, Ambev has applied the equity method in replacement of proportional consolidation in joint ventures. Joint operations continue to be proportionally consolidated. The following amounts represent Ambev share in these operations and have been included in the consolidated financial statements. 09/30/2013 12/31/2012 Current assets 105,922 117,288 Non-current assets 257,134 248,931 Current liabilities 240,741 229,572 Non-current liabilities 281,644 300,898 Result from operations 32,114 35,350 Income attributable to shareholders 13,263 16,750 23. EVENTS AFTER THE BALANCE SHEET DATE (i) On October 2013, the subsidiary Ambev received an assessment related to the goodwill amortization from Beverage Associates Holding LTD. (“BAH”) merge, a company that held an indirect interest in Quilmes. Ambev has until November 7, 2013 to present administrative appeal. Ambev considers the likelihood of loss of R $ 1.1 billion related to this assessment as possible and, therefore, has not recorded any provision for this purpose. (ii) On October 30, 2013, Ambev S.A. obtained its registration as a public company with the Comissão de Valores Mobiliários – CVM in Brazil. As a result and as previously disclosed, the Company will now list its shares (and respective ADSs) on the BM&FBovespa S.A. – Bolsa de Valores Mercadorias e Futuros and on the New York Stock Exchange, which is expected to take place during November 2013. *** SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 29, 2013 AMBEV S.A. By: /s/ Nelson Jose Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
